

EXECUTION VERSION





--------------------------------------------------------------------------------

RAMCO-GERSHENSON PROPERTIES, L.P.
$50,000,000 4.65% Senior Guaranteed Notes, Series A, due 2024
$50,000,000 4.74% Senior Guaranteed Notes, Series B, due 2026
and
$50,000,000
Private Shelf Facility
______________
NOTE PURCHASE AND PRIVATE SHELF AGREEMENT
______________
Dated as of May 28, 2014





--------------------------------------------------------------------------------







--------------------------------------------------------------------------------



TABLE OF CONTENTS
SECTION
HEADING
PAGE
SECTION 1.
AUTHORIZATION OF NOTES
1
Section 1.1.
Authorization of Issue of Series A Notes and Series B Notes
1
Section 1.2.
Authorization of Issue of Shelf Notes
1
SECTION 2.
SALE AND PURCHASE OF NOTES
2
Section 2.1.
Sale and Purchase of Series A Notes and Series B Notes
2
Section 2.2.
Sale and Purchase of Shelf Notes
2
SECTION 3.
CLOSING
5
Section 3.1.
Initial Notes Closing
5
Section 3.2.
Facility Closings
6
Section 3.3.
Rescheduled Facility Closings
6
SECTION 4.
CONDITIONS TO CLOSING
7
Section 4.1.
Representations and Warranties
7
Section 4.2.
Performance; No Default
7
Section 4.3.
Compliance Certificates
7
Section 4.4.
Opinions of Counsel
7
Section 4.5.
Purchase Permitted by Applicable Law, Etc
8
Section 4.6.
Sale of Other Notes
8
Section 4.7.
Payment of Fees
8
Section 4.8.
Payment of Special Counsel Fees
8
Section 4.9.
Private Placement Number
8
Section 4.10.
Changes in Corporate Structure
8
Section 4.11.
Funding Instructions
9
Section 4.12.
Proceedings and Documents
9
Section 4.13.
Subsidiary Guaranties
9
Section 4.14.
Material Adverse Chagne
9
SECTION 5.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
9
Section 5.1.
Organization; Power and Authority
9
Section 5.2.
Authorization, Etc
10
Section 5.3.
Disclosure
10
Section 5.4.
Organization and Ownership of Shares of Subsidiaries; Affiliates
11
Section 5.5.
Financial Statements; Material Liabilities
11
Section 5.6.
Compliance with Laws, Other Instruments, Etc
12
Section 5.7.
Governmental Authorizations, Etc
12
Section 5.8.
Litigation; Observance of Agreements, Statutes and Orders
12
Section 5.9.
Taxes
13
Section 5.10.
Title to Property; Leases
13
Section 5.11.
Licenses, Permits, Etc
13
Section 5.12.
Compliance with ERISA
13
Section 5.13.
Private Offering by the Company
14
Section 5.14.
Use of Proceeds; Margin Regulations
14
Section 5.15.
Existing Indebtedness; Future Liens
15


- i -



--------------------------------------------------------------------------------



Section 5.16.
Foreign Assets Control Regulations, Etc
15
Section 5.17.
Status under Certain Statutes
17
Section 5.18.
Environmental Matters
17
Section 5.19.
Solvency
18
Section 5.20.
Contribution Agreement
18
Section 5.21.
No Fraudulent Intent
18
Section 5.22.
Transaction in Best Interests of Company; Consideration
18
Section 5.23.
Partners and the Trust
18
SECTION 6.
REPRESENTATIONS OF THE PURCHASERS.
19
Section 6.1.
Purchase for Investment
19
SECTION 7.
INFORMATION AS TO COMPANY
20
Section 7.1.
Financial and Business Information
20
Section 7.2.
Officer’s Certificate
23
Section 7.3.
Visitation
24
Section 7.4.
Electronic Delivery
25
SECTION 8.
PAYMENT AND PREPAYMENT OF THE NOTES
25
Section 8.1.
 Maturity
25
Section 8.2.
Optional Prepayments with Make-Whole Amount
26
Section 8.3.
Allocation of Partial Prepayments
26
Section 8.4.
Maturity; Surrender, Etc
26
Section 8.5.
Purchase of Notes
26
Section 8.6.
Make-Whole Amount
27
Section 8.7.
Payments Due on Non-Business Days
28
Section 8.8.
Change of Control Prepayment
28
SECTION 9.
AFFIRMATIVE COVENANTS
29
Section 9.1.
Compliance with Laws
29
Section 9.2.
Insurance
29
Section 9.3.
Maintenance of Properties
30
Section 9.4.
Payment of Taxes and Claims
30
Section 9.5.
Corporate Existence, Etc
30
Section 9.6.
Books and Records
30
Section 9.7.
Subsidiary Guarantors
31
Section 9.8.
Most Favored Lender
32
Section 9.9.
Purchasers Covenant Related to Subsidiary Guaranty
33
Section 9.10.
Covenant to Secure Notes Equally
33


- ii -



--------------------------------------------------------------------------------



SECTION 10.
NEGATIVE COVENANTS
33
Section 10.1.
Transactions with Affiliates
34
Section 10.2.
Merger, Consolidation, Etc
34
Section 10.3.
Line of Business
35
Section 10.4.
Terrorism Sanctions Regulations
35
Section 10.5.
Liens
35
Section 10.6
Subsidiary Indebtedness
36
Section 10.7
Limitation on Indebtedness
36
Section 10.8.
Limitation on Priority Indebtedness
36
Section 10.9.
Limitation on Unsecured Indebtedness
36
Section 10.10.
Fixed Charge Ratio
36
Section 10.11.
Sale of Assets
37
Section 10.12.
Restriction on Certain Investments
37
Section 10.13.
Development Activity
38
SECTION 11.
EVENTS OF DEFAULT.
39
SECTION 12.
REMEDIES ON DEFAULT, ETC
41
Section 12.1.
Acceleration
41
Section 12.2.
Other Remedies
42
Section 12.3.
Rescission
42
Section 12.4.
No Waivers or Election of Remedies, Expenses, Etc
43
SECTION 13.
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES
43
Section 13.1.
Registration of Notes
43
Section 13.2.
Transfer and Exchange of Notes
43
Section 13.3.
Replacement of Notes
44
SECTION 14.
PAYMENTS ON NOTES
44
Section 14.1.
Place of Payment
44
Section 14.2.
Home Office Payment
44
SECTION 15.
EXPENSES, ETC
45
Section 15.1.
Transaction Expenses
45
Section 15.2.
Survival
45
SECTION 16.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT
46
SECTION 17.
AMENDMENT AND WAIVER
46
Section 17.1.
Requirements
46
Section 17.2.
Solicitation of Holders of Notes
46
Section 17.3.
Binding Effect, etc
47
Section 17.4.
Notes Held by Company, etc
47


- iii -



--------------------------------------------------------------------------------



SECTION 18.
NOTICES
48
SECTION 19.
REPRODUCTION OF DOCUMENTS
49
SECTION 20.
CONFIDENTIAL INFORMATION
49
SECTION 21.
SUBSTITUTION OF PURCHASER
50
SECTION 22.
TRUST GUARANTY
50
Section 22.1.
Guaranty
50
Section 22.2.
Guaranty Obligations Unconditional
51
Section 22.3.
Guaranties Endorsed on the Notes
53
SECTION 23.
MISCELLANEOUS
53
Section 23.1.
Successors and Assigns
53
Section 23.2.
Accounting Terms
54
Section 23.3.
Severability
54
Section 23.4.
Construction, etc
54
Section 23.5.
Counterparts
54
Section 23.6.
Governing Law
55
Section 23.7.
Jurisdiction and Process; Waiver of Jury Trial
55
Section 23.8.
Trust Exculpation
55
Section 23.9.
Transaction References
56






- iv -



--------------------------------------------------------------------------------



INFORMATION SCHEDULE – AUTHORIZED OFFICERS
 
 
 
SCHEDULE A
—
INFORMATION RELATING TO PURCHASERS
 
 
 
SCHEDULE B
—
DEFINED TERMS
 
 
 
SCHEDULE 1-A
—
FORM OF 4.65% SENIOR GUARANTEED NOTE, SERIES A, DUE 2024
 
 
 
SCHEDULE 1-B
—
FORM OF 4.74% SENIOR GUARANTEED NOTE, SERIES B, DUE 2026
 
 
 
SCHEDULE 1-C
—
FORM OF SHELF NOTE
 
 
 
SCHEDULE 2.2 (c)
—
FORM OF REQUEST FOR PURCHASE
 
 
 
SCHEDULE 2.2 (e)
—
FORM OF CONFIRMATION OF ACCEPTANCE
 
 
 
SCHEDULE 4.4 (a)
—
FORM OF OPINION OF SPECIAL COUNSEL FOR THE COMPANY
 
 
 
SCHEDULE 4.4 (b)
—
FORM OF OPINION OF SPECIAL COUNSEL FOR THE PURCHASERS
 
 
 
SCHEDULE 4.10
—
CHANGES IN CORPORATE STRUCTURE
 
 
 
SCHEDULE 5.4
—
CERTAIN AGREEMENTS
 
 
 
SCHEDULE 5.5
—
FINANCIAL STATEMENTS
 
 
 
SCHEDULE 5.15
—
EXISTING INDEBTEDNESS
 
 
 
SCHEDULE 5.18
—
ENVIRONMENTAL MATTERS
 
 
 
SCHEDULE 5.23
—
TRUST PROPERTIES
 
 
 
SCHEDULE 10.3
—
LINE OF BUSINESS
 
 
 
SCHEDULE 10.13
—
UNDEVELOPED PROJECTS OF THE COMPANY, THE TRUST AND ITS SUBSIDIARIES AS OF THE
INITIAL CLOSING DAY






- v -



--------------------------------------------------------------------------------



RAMCO-GERSHENSON PROPERTIES, L.P.
31500 Northwestern Highway, Suite 300
Farmington Hills, MI 48334


$50,000,000 4.65% Senior Guaranteed Notes, Series A, due 2024
$50,000,000 4.74% Senior Guaranteed Notes, Series B, due 2026
Dated as of May 28, 2014
To Each of the Purchasers Listed in
Schedule A Hereto (each a “Initial Purchaser”)


To Prudential Investment Management, Inc. (“Prudential”)


To each other Prudential Affiliate which becomes bound by this Agreement as
hereinafter provided (together with the Initial Purchasers, each a “Purchaser”
and collectively, the “Purchasers”)


Ladies and Gentlemen:
RAMCO-GERSHENSON PROPERTIES, L.P., a Delaware limited partnership (together with
any successor thereto that becomes a party hereto pursuant to Section 10.2, the
“Company”) and RAMCO-GERSHENSON PROPERTIES TRUST, a Maryland real estate
investment fund (the “Trust”), jointly and severally agree with Prudential and
each of the Purchasers as follows:
SECTION 1.    AUTHORIZATION OF NOTES    .
Section 1.1.    Authorization of Issue of Series A Notes and Series B Notes. The
Company will authorize the issue and sale of (a) $50,000,000 aggregate principal
amount of its 4.65% Senior Guaranteed Notes, Series A, due May 28, 2024 (the
“Series A Notes”) and (b) $50,000,000 aggregate principal amount of its 4.74%
Senior Guaranteed Notes, Series B, due May 28, 2026 (the “Series B Notes” and
together with the Series A Notes, the “Initial Notes”) (as amended, restated or
otherwise modified from time to time pursuant to Section 17 and including any
such notes issued in substitution therefor pursuant to Section 13). The Notes
shall be substantially in the form set out in Schedules 1-A and 1-B. Certain
capitalized and other terms used in this Agreement are defined in Schedule B.
References to a “Schedule” are references to a Schedule attached to this
Agreement




--------------------------------------------------------------------------------



unless otherwise specified. References to a “Section” are references to a
Section of this Agreement unless otherwise specified.
Section 1.2.    Authorization of Issue of Shelf Notes. The Company will
authorize the issue of its additional senior promissory notes (the “Shelf
Notes”, such term to include any such notes issued in substitution thereof
pursuant to Section 13) in the aggregate principal amount of $50,000,000, to be
dated the date of issue thereof, to mature, in the case of each Shelf Note so
issued, no more than 12 years after the date of original issuance thereof, to
have an average life, in the case of each Shelf Note so issued, of no more than
12 years after the date of original issuance thereof, to have an amortization of
no more than $50,000,000 in any calendar year when aggregated with the
amortization of all Notes then issued and outstanding under this Agreement, to
bear interest on the unpaid balance thereof from the date thereof at the rate
per annum, and to have such other particular terms, as shall be set forth, in
the case of each Shelf Note so issued, in the Confirmation of Acceptance with
respect to such Note delivered pursuant to Section 2.2(e), to be substantially
in the form of Schedule 1-C attached hereto. The terms “Note” and “Notes” as
used herein shall include each Series A Note, each Series B Note and each Shelf
Note delivered pursuant to any provision of this Agreement and each Note
delivered in substitution or exchange for any such Note pursuant to any such
provision. Notes which have (i) the same final maturity, (ii) the same principal
prepayment dates, (iii) the same principal prepayment amounts (as a percentage
of the original principal amount of each Note), (iv) the same interest rate, (v)
the same interest payment periods and (vi) the same date of issuance (which, in
the case of a Note issued in exchange for another Note, shall be deemed for
these purposes the date on which such Note’s ultimate predecessor Note was
issued), are herein called a “Series” of Notes.
SECTION 2.    SALE AND PURCHASE OF NOTES    .
Section 2.1.    Sale and Purchase of Initial Notes. Subject to the terms and
conditions of this Agreement, the Company will issue and sell to each Initial
Purchaser and each Initial Purchaser will purchase from the Company, at the
Initial Closing provided for in Section 3.1, Notes of the series and in the
principal amount specified opposite such Purchaser’s name in Schedule A at the
purchase price of 100% of the principal amount thereof. The Purchasers’
obligations hereunder are several and not joint obligations and no Purchaser
shall have any liability to any Person for the performance or non-performance of
any obligation by any other Purchaser hereunder.
Section 2.2.    Sale and Purchase of Shelf Notes.
(a)    Facility. Prudential is willing to consider, in its sole discretion and
within limits which may be authorized for purchase by Prudential Affiliates from
time to time, the purchase of Shelf Notes pursuant to this Agreement. The
willingness of Prudential to consider such purchase of Shelf Notes

-2-

--------------------------------------------------------------------------------



is herein called the “Facility”. At any time, the aggregate principal amount of
Shelf Notes stated in Section 1.2, minus the aggregate principal amount of Shelf
Notes purchased and sold pursuant to this Agreement prior to such time, minus
the aggregate principal amount of Accepted Notes (as hereinafter defined) which
have not yet been purchased and sold hereunder prior to such time, is herein
called the “Available Facility Amount” at such time. NOTWITHSTANDING THE
WILLINGNESS OF PRUDENTIAL TO CONSIDER PURCHASES OF SHELF NOTES BY PRUDENTIAL
AFFILIATES, THIS AGREEMENT IS ENTERED INTO ON THE EXPRESS UNDERSTANDING THAT
NEITHER PRUDENTIAL NOR ANY PRUDENTIAL AFFILIATE SHALL BE OBLIGATED TO MAKE OR
ACCEPT OFFERS TO PURCHASE SHELF NOTES, OR TO QUOTE RATES, SPREADS OR OTHER TERMS
WITH RESPECT TO SPECIFIC PURCHASES OF SHELF NOTES, AND THE FACILITY SHALL IN NO
WAY BE CONSTRUED AS A COMMITMENT BY PRUDENTIAL OR ANY PRUDENTIAL AFFILIATE.
(b)    Issuance Period. Shelf Notes may be issued and sold pursuant to this
Agreement until the earlier of (i) the third anniversary of the date of this
Agreement (or if such anniversary date is not a Business Day, the Business Day
next preceding such anniversary), (ii) the thirtieth day after Prudential shall
have given to the Company, or the Company shall have given to Prudential, a
written notice stating that it elects to terminate the issuance and sale of
Shelf Notes pursuant to this Agreement (or if such thirtieth day is not a
Business Day, the Business Day next preceding such thirtieth day), (iii) the
last Closing Day for which there is no Available Facility Amount, (iv) the
termination of the Facility under Section 12 of this Agreement and (v) the
acceleration of any Note under Section 12 of this Agreement. The period during
which Shelf Notes may be issued and sold pursuant to this Agreement is herein
called the “Issuance Period”.
(c)    Request for Purchase. The Company may from time to time during the
Issuance Period make requests for purchases of Shelf Notes (each such request
being herein called a “Request for Purchase”). Each Request for Purchase shall
be made to Prudential by e-mail or overnight delivery service, and shall (i)
specify the aggregate principal amount of Shelf Notes covered thereby, which
shall not be less than $10,000,000 and not be greater than the Available
Facility Amount at the time such Request for Purchase is made, (ii) specify the
principal amounts, final maturities, principal prepayment dates and amounts and
interest payment periods (quarterly or semi-annually in arrears) of the Shelf
Notes covered thereby, (iii) specify the use of proceeds of such Shelf Notes,
(iv) specify the proposed day for the closing of the purchase and sale of such
Shelf Notes, which shall be a Business Day during the Issuance Period not less
than 10 days and not more than 25 days after the making of such Request for
Purchase, (v) specify the number of the account and the name and address of the
depository institution to which the purchase prices of such Shelf Notes are to
be transferred on the Closing Day for such purchase and sale, (vi) certify that
the representations and warranties contained in Section 5 are true on and as of
the date of such Request for Purchase and that there exists on the date of such
Request for Purchase no Event of Default or Default, and (vii)

-3-

--------------------------------------------------------------------------------



be substantially in the form of Schedule 2.2(c) attached hereto. Each Request
for Purchase shall be in writing signed by the Company and shall be deemed made
when received by Prudential.
(d)    Rate Quotes. Not later than five Business Days after the Company shall
have given Prudential a Request for Purchase pursuant to Section 2.2(c),
Prudential may, but shall be under no obligation to, provide to the Company by
telephone or e-mail, in each case between 9:30 a.m. and 1:30 p.m. New York City
local time (or such later time as Prudential may elect) interest rate quotes for
the principal amounts, maturities, principal prepayment schedules, and interest
payment periods of Shelf Notes specified in such Request for Purchase (each such
interest rate quote provided in response to a Request for Purchase herein called
a “Quotation”). Each Quotation shall represent the interest rate per annum
payable on the outstanding principal balance of such Shelf Notes at which a
Prudential Affiliate would be willing to purchase such Shelf Notes at 100% of
the principal amount thereof.
(e)    Acceptance. Within the Acceptance Window, an Authorized Officer of the
Company may, subject to Section 2.2(f), elect to accept on behalf of the Company
a Quotation as to the aggregate principal amount of the Shelf Notes specified in
the related Request for Purchase. Such election shall be made by an Authorized
Officer of the Company notifying Prudential by telephone or e-mail within the
Acceptance Window that the Company elects to accept such Quotation specifying
the Shelf Notes as to which such acceptance relates (each such Shelf Note being
herein called an “Accepted Note” and such acceptance being herein called an
“Acceptance”). The day the Company notifies Prudential of an Acceptance with
respect to any Accepted Notes is herein called the “Acceptance Day” for such
Accepted Notes. Any Quotation as to which Prudential does not receive an
Acceptance within the Acceptance Window shall expire, and no purchase or sale of
Shelf Notes hereunder shall be made based on any such expired Quotation. Subject
to Section 2.2(f) and the other terms and conditions hereof, the Company agrees
to sell to a Prudential Affiliate, and Prudential agrees to cause the purchase
by a Prudential Affiliate of, the Accepted Notes at 100% of the principal amount
of such Notes. As soon as practicable following the Acceptance Day, the Company,
Prudential and each Prudential Affiliate which is to purchase any such Accepted
Notes will execute a confirmation of such Acceptance substantially in the form
of Schedule 2.2(e) attached hereto (herein called a “Confirmation of
Acceptance”). If the Company should fail to execute and return to Prudential
within three Business Days following the Company’s receipt thereof a
Confirmation of Acceptance with respect to any Accepted Notes, Prudential may at
its election at any time prior to Prudential’s receipt thereof cancel the
closing with respect to such Accepted Notes by so notifying the Company in
writing at least one Business Day prior to such cancellation.
(f)    Market Disruption. Notwithstanding the provisions of Section 2.2(e), any
Quotation provided pursuant to Section 2.2(d) shall expire if prior to the time
an Acceptance with respect to such Quotation shall have been notified to
Prudential in accordance with Section 2.2(e), the domestic

-4-

--------------------------------------------------------------------------------



market for U.S. Treasury securities or derivatives shall have closed or there
shall have occurred a general suspension, material limitation, or significant
disruption of trading in securities generally on the New York Stock Exchange or
in the domestic market for U.S. Treasury securities or derivatives. No purchase
or sale of Shelf Notes hereunder shall be made based on such expired Quotation.
If the Company thereafter notifies Prudential of the Acceptance of any such
Quotation, such Acceptance shall be ineffective for all purposes of this
Agreement, and Prudential shall promptly notify the Company that the provisions
of this Section 2.2(f) are applicable with respect to such Acceptance.
(g)    Fees.
(i)    Structuring Fee. In consideration for the time, effort and expense
involved in the preparation, negotiation and execution of this Agreement, at the
time of the execution and delivery of this Agreement by the Company and
Prudential, the Company will pay to Prudential or at the direction of Prudential
by wire transfer of immediately available funds a fee (herein called the
“Structuring Fee”) in the amount of $50,000.
(ii)    Issuance Fee. The Company will pay to each Purchaser in immediately
available funds a fee (herein called the “Issuance Fee”) on each Closing Day in
an amount equal to 0.10% of the aggregate principal amount of Notes sold to such
Purchaser on such Closing Day.
(iii)    Delayed Delivery Fee. If the closing of the purchase and sale of any
Accepted Note is delayed for any reason beyond the original Closing Day for such
Accepted Note, the Company will pay to each Purchaser which shall have agreed to
purchase such Accepted Note on the Cancellation Date or actual closing date of
such purchase and sale a fee (the “Delayed Delivery Fee”) calculated as follows:
(BEY - MMY) X DTS/360 X PA
where “BEY” means Bond Equivalent Yield, i.e., the bond equivalent yield per
annum of such Accepted Note; “MMY” means Money Market Yield, i.e., the yield per
annum on a commercial paper investment of the highest quality selected by
Prudential on the date Prudential receives notice of the delay in the closing
for such Accepted Note having a maturity date or dates the same as, or closest
to, the Rescheduled Closing Day or Rescheduled Closing Days for such Accepted
Note (a new alternative investment being selected by Prudential each time such
closing is delayed); “DTS” means Days to Settlement, i.e., the number of actual
days elapsed from and including the original Closing Day with respect to such
Accepted Note to but excluding the date of such payment; and “PA” means
Principal Amount, i.e., the principal amount of the Accepted Note for which such
calculation is being made. In no case shall the Delayed Delivery Fee be less
than zero. Nothing

-5-

--------------------------------------------------------------------------------



contained herein shall obligate any Purchaser to purchase any Accepted Note on
any day other than the Closing Day for such Accepted Note, as the same may be
rescheduled from time to time in compliance with Section 3.3.
(iv)    Cancellation Fee. If the Company at any time notifies Prudential in
writing that the Company is canceling the closing of the purchase and sale of
any Accepted Note, or if Prudential notifies the Company in writing under the
circumstances set forth in the last sentence of Section 2.2(e) or the
penultimate sentence of Section 3.3 that the closing of the purchase and sale of
such Accepted Note is to be canceled, or if the closing of the purchase and sale
of such Accepted Note is not consummated on or prior to the last day of the
Issuance Period (the date of any such notification, or the last day of the
Issuance Period, as the case may be, being herein called the “Cancellation
Date”), the Company will pay to each Purchaser which shall have agreed to
purchase such Accepted Note no later than one day after the Cancellation Date in
immediately available funds an amount (the “Cancellation Fee”) calculated as
follows:
PI X PA
where “PI” means Price Increase, i.e., the quotient (expressed in decimals)
obtained by dividing (a) the excess of the ask price (as determined by
Prudential) of the Hedge Treasury Note(s) on the Cancellation Date over the bid
price (as determined by Prudential) of the Hedge Treasury Notes(s) on the
Acceptance Day for such Accepted Note by (b) such bid price; and “PA” has the
meaning in Section 2.2(g)(iii). The foregoing bid and ask prices shall be as
reported by TradeWeb LLC (or, if such data for any reason ceases to be available
through TradeWeb LLC, any publicly available source of similar market data).
Each price shall be based on a U.S. Treasury security having a par value of
$100.00 and shall be rounded to the second decimal place. In no case shall the
Cancellation Fee be less than zero.
SECTION 3.    CLOSING    .
Section 3.1.    Initial Notes Closing. The sale and purchase of the Initial
Notes to be purchased by each Purchaser shall occur at the offices of Schiff
Hardin LLP, 233 S. Wacker Drive, Suite 6600, Chicago, Illinois 60606, at 11:30
a.m., New York time, at a closing (the “Initial Closing”) on May 28, 2014 or on
such other Business Day thereafter as may be agreed upon by the Company and the
Purchasers (the day of the Initial Closing hereinafter referred to as the
“Initial Closing Day”). At the Initial Closing the Company will deliver to each
Purchaser the Initial Notes to be purchased by such Purchaser in the form of a
single Initial Note (or such greater number of Initial Notes in denominations of
at least $100,000 as such Purchaser may request) of each Series dated the date
of the Initial Closing and registered in such Purchaser’s name (or in the name
of its nominee), against delivery by such Purchaser to the Company or its order
of immediately available funds in the amount

-6-

--------------------------------------------------------------------------------



of the purchase price therefor by wire transfer of immediately available funds
for the account of the Company to account number 000056110324 at Bank of
America, NA 100 N Tryon St Charlotte NC, ABA Number: 026 009 593, For Credit to
the account of Ramco-Gershenson Properties Trust. If at the Initial Closing the
Company shall fail to tender such Initial Notes to any Purchaser as provided
above in this Section 3.1, or any of the conditions specified in Section 4 shall
not have been fulfilled to such Purchaser’s satisfaction, such Purchaser shall,
at its election, be relieved of all further obligations under this Agreement,
without thereby waiving any rights such Purchaser may have by reason of any of
the conditions specified in Section 4 not having been fulfilled to such
Purchaser’s satisfaction or such failure by the Company to tender such Initial
Notes. The Initial Closing and each Shelf Closing are hereafter sometimes each
referred to as a “Closing”.
Section 3.2.    Facility Closings. Not later than 11:30 a.m. (New York City
local time) on the Closing Day for any Accepted Notes, the Company will deliver
to each Purchaser listed in the Confirmation of Acceptance relating thereto at
the offices of Prudential Capital Group, Two Prudential Plaza, Suite 5600,
Chicago, Illinois 60601, Attention: Law Department or at such other place
pursuant to the directions of Prudential, the Accepted Notes to be purchased by
such Purchaser in the form of one or more Notes in authorized denominations as
such Purchaser may request for each Series of Accepted Notes to be purchased on
the Closing Day, dated the Closing Day and registered in such Purchaser's name
(or in the name of its nominee), against payment of the purchase price thereof
by transfer of immediately available funds for credit to the Company's account
specified in the Request for Purchase of such Notes.
Section 3.3.    Rescheduled Facility Closings    . If the Company fails to
tender to any Purchaser the Accepted Notes to be purchased by such Purchaser on
the scheduled Closing Day for such Accepted Notes as provided above in Section
3.2, or any of the conditions specified in Section 4 shall not have been
fulfilled by the time required on such scheduled Closing Day, the Company shall,
prior to 1:00 p.m., New York City local time, on such scheduled Closing Day
notify Prudential (which notification shall be deemed received by each
Purchaser) in writing whether (a) such closing is to be rescheduled (such
rescheduled date to be a Business Day during the Issuance Period not less than
one Business Day and not more than 10 Business Days after such scheduled Closing
Day (the “Rescheduled Closing Day”)) and certify to Prudential (which
certification shall be for the benefit of each Purchaser) that the Company
reasonably believes that it will be able to comply with the conditions set forth
in Section 4 on such Rescheduled Closing Day and that the Company will pay the
Delayed Delivery Fee in accordance with Section 2.2(g)(iii) or (b) such closing
is to be canceled. In the event that the Company shall fail to give such notice
referred to in the preceding sentence, Prudential (on behalf of each Purchaser)
may at its election, at any time after 1:00 p.m., New York City local time, on
such scheduled Closing Day, notify the Company in writing that such closing is
to be canceled. Notwithstanding anything to the contrary appearing in this
Agreement,

-7-

--------------------------------------------------------------------------------



the Company may not elect to reschedule a closing with respect to any given
Accepted Notes on more than two occasions, unless Prudential shall have
otherwise consented in writing.
SECTION 4.    CONDITIONS TO CLOSING    .
Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing for such Notes is subject to the fulfillment to such
Purchaser’s satisfaction, prior to or at such Closing, of the following
conditions:
Section 4.1.    Representations and Warranties    . The representations and
warranties of the Company and Guarantors in this Agreement and in the Subsidiary
Guaranties shall be correct when made and at the time of the applicable Closing
(except to the extent of changes caused by the transactions herein contemplated
or to the extent the Company or the Trust has supplemented any representation or
warranty as contemplated by the opening paragraph of Section 5).
Section 4.2.    Performance; No Default    . The Company and Guarantors shall
have performed and complied with all agreements and conditions contained in this
Agreement and in the Subsidiary Guaranties required to be performed or complied
with by it prior to or at such Closing. Before and after giving effect to the
issue and sale of the Notes (and the application of the proceeds thereof as
contemplated by Section 5.14), no Default or Event of Default shall have
occurred and be continuing. With respect to the Initial Closing only, neither
the Company, the Guarantors nor any of their respective Subsidiaries shall have
entered into any transaction since April 17, 2014 that would have been
prohibited by Section 10 had such Section applied since such date.
Section 4.3.    Compliance Certificates    .
(a)    Officer’s Certificate. The Company and the Guarantors shall have
delivered to such Purchaser Officer’s Certificates, dated the date of such
Closing, certifying that the conditions specified in Sections 4.1, 4.2 and 4.10
have been fulfilled.
(b)    Secretary’s Certificate. The Company and the Guarantors shall have
delivered to such Purchaser a certificate of its respective Secretary or
Assistant Secretary, dated the date of such Closing, certifying as to (i) the
resolutions attached thereto and other corporate proceedings relating to the
authorization, execution and delivery of the Notes, the Subsidiary Guaranties
and this Agreement, as applicable and (ii) the Company’s and the Guarantors’
organizational documents as then in effect.
Section 4.4.    Opinions of Counsel    . Such Purchaser shall have received
opinions in form and substance satisfactory to such Purchaser, dated the date of
such Closing (a) from Honigman Miller Schwartz and Cohn LLP, counsel for the
Company, covering the matters set forth in

-8-

--------------------------------------------------------------------------------



Schedule 4.4(a) and covering such other matters incident to the transactions
contemplated hereby as such Purchaser or its counsel may reasonably request (and
the Company and the Guarantors hereby instruct their counsel to deliver such
opinion to the Purchasers) and (b) from Schiff Hardin LLP, the Purchasers’
special counsel in connection with such transactions, substantially in the form
set forth in Schedule 4.4(b) and covering such other matters incident to such
transactions as such Purchaser may reasonably request.
Section 4.5.    Purchase Permitted by Applicable Law, Etc    . On the date of
such Closing such Purchaser’s purchase of Notes shall (a) be permitted by the
laws and regulations of each jurisdiction to which such Purchaser is subject,
without recourse to provisions (such as section 1405(a)(8) of the New York
Insurance Law) permitting limited investments by insurance companies without
restriction as to the character of the particular investment, (b) not violate
any applicable law or regulation (including, without limitation, Regulation T, U
or X of the Board of Governors of the Federal Reserve System) and (c) not
subject such Purchaser to any tax, penalty or liability under or pursuant to any
applicable law or regulation, which law or regulation was not in effect on the
date hereof. All necessary authorizations, consents, approvals, exceptions or
other actions by or notices to or filings with any court or administrative or
governmental body or other Person required in connection with the execution,
delivery and performance of this Agreement, the Subsidiary Guaranties and the
Notes to be issued on such Closing Day or the consummation of the transactions
contemplated hereby or thereby shall have been issued or made, shall be final
and in full force and effect and shall be in form and substance satisfactory to
such Purchaser, other than filings under Regulation D of the Securities Act,
copies of which shall be provided to such Purchaser reasonably promptly after
the filing thereof. If requested by such Purchaser, such Purchaser shall have
received an Officer’s Certificate certifying as to such matters of fact as such
Purchaser may reasonably specify to enable such Purchaser to determine whether
such purchase is so permitted.
Section 4.6.    Sale of Other Notes    . Contemporaneously with such Closing the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at such Closing as specified in
Schedule A (in the case of the Initial Notes) or the applicable Confirmation of
Acceptance (in the case of any Shelf Notes).
Section 4.7.    Payment of Fees    . The Company shall have paid to Prudential
and such Purchaser in immediately available funds any fees due it pursuant to or
in connection with this Agreement, including any Structuring Fee due pursuant to
Section 2.2(g)(i), any Issuance Fee due pursuant to Section 2.2(g)(ii) and any
Delayed Delivery Fee due pursuant to Section 2.2(g)(iii).
Section 4.8.    Payment of Special Counsel Fees    . Without limiting
Section 15.1, the Company shall have paid on or before such Closing the fees,
charges and disbursements of the

-9-

--------------------------------------------------------------------------------



Purchasers’ special counsel referred to in Section 4.4(b) to the extent
reflected in a statement of such counsel rendered to the Company at least one
Business Day prior to such Closing.
Section 4.9.    Private Placement Number    . A Private Placement Number issued
by Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall
have been obtained for such Notes.
Section 4.10.    Changes in Corporate Structure    . Following the date of the
most recent financial statements referred to in Section 5.5, the Company and the
Guarantors shall not have changed their jurisdiction of incorporation or
organization, as applicable, and, prior to the Initial Closing, the Company and
the Guarantors shall not, except as set forth on Schedule 4.10, have been a
party to any merger or consolidation or succeeded to all or any substantial part
of the liabilities of any other entity.
Section 4.11.    Funding Instructions    . With respect to the Initial Closing
only, at least three Business Days prior to the date of the Initial Closing,
each Purchaser shall have received written instructions signed by a Responsible
Officer on letterhead of the Company confirming the information specified in
Section 3.1 including (a) the name and address of the transferee bank, (b) such
transferee bank’s ABA number and (c) the account name and number into which the
purchase price for the Notes is to be deposited.
Section 4.12.    Proceedings and Documents    . All corporate and other
proceedings in connection with the transactions contemplated by this Agreement
and all documents and instruments incident to such transactions shall be
satisfactory to such Purchaser and its special counsel, and such Purchaser and
its special counsel shall have received all such counterpart originals or
certified or other copies of such documents as such Purchaser or such special
counsel may reasonably request.
Section 4.13.    Subsidiary Guaranties    . A Subsidiary Guaranty made by each
Subsidiary that is required to deliver a Guaranty pursuant to Section 9.7 and,
on each Closing Day other than the Initial Closing Day, a Confirmation of
Guaranty Agreement made by each Guarantor under a Subsidiary Guaranty (as the
same may be amended, modified or supplemented from time to time in accordance
with the provisions thereof, collectively called the “Confirmations of
Subsidiary Guaranty” and individually called a “Confirmation of Subsidiary
Guaranty”).
Section 4.14.    Material Adverse Change. No material adverse change in the
business, condition (financial or otherwise), operations or prospects of the
Company and its Subsidiaries, taken as a whole, since December 31, 2013 shall
have occurred or be threatened, as determined by such Purchaser in its
reasonable judgment.

-10-

--------------------------------------------------------------------------------



SECTION 5.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY    .
The Purchasers and the holders of the Notes recognize and acknowledge that the
Company and the Trust may supplement the following representations and
warranties in this Section 5, including the Schedules related thereto, pursuant
to a Request for Purchase; provided that no such supplement to any
representation or warranty applicable to any particular Closing Day shall change
or otherwise modify or be deemed or construed to change or otherwise modify any
representation or warranty given on any other Closing Day or any determination
of the falseness or inaccuracy thereof pursuant to Section 11(e). The Company
and the Trust, joint and severally, represent and warrant to each Purchaser
that:
Section 5.1.    Organization; Power and Authority    . The Company is a
partnership duly organized, validly existing and in good standing under the laws
of its jurisdiction of organization, and is duly qualified as a foreign entity
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Trust is a real
estate investment trust duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization, and is duly qualified as a
foreign entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Company
and the Trust have the power and authority to own or hold under lease the
properties they purport to own or hold under lease, to transact the business
they transact and propose to transact, to execute and deliver this Agreement and
the Notes, as applicable, and to perform the provisions hereof and thereof. The
Trust is a real estate investment trust in full compliance with and entitled to
the benefits of section 856 of the Code and has elected to be treated as a real
estate investment trust pursuant to the Code.
Section 5.2.    Authorization, Etc    . This Agreement and the Notes have been
duly authorized by all necessary limited partnership and trust action on the
part of the Company, and the Trust as applicable, and this Agreement
constitutes, and upon execution and delivery thereof each Note will constitute,
a legal, valid and binding obligation of the Company and the Trust enforceable
against the Company and the Trust in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
Section 5.3.    Disclosure    . This Agreement (including the schedules hereto),
the financial statements described in Section 5.5 and the documents,
certificates or other writings

-11-

--------------------------------------------------------------------------------



(including the financial statements required to be delivered hereunder)
delivered to the Purchasers by or on behalf of the Company in connection with
the transactions contemplated hereby (this Agreement and such documents,
certificates or other writings and such financial statements delivered to each
Purchaser, in the case of the Initial Closing Day, prior to April 17, 2014, and,
in the case of any other Closing Day, prior to the date that the applicable
Request for Purchase was delivered to Prudential pursuant to Section 2.2(c),
being referred to, collectively, as the “Disclosure Documents”), taken as a
whole, do not contain any untrue statement of a material fact or omit to state
any material fact necessary to make the statements therein not misleading in
light of the circumstances under which they were made. No representation is made
as to the projections other than that the projections are based on information
that the Company believes to be accurate and were calculated in a manner the
Company believes to be reasonable. Except as disclosed in the Disclosure
Documents, in the case of the Initial Notes, since December 31, 2013 and, in the
case of any Series of Shelf Notes since the end of the most recent fiscal year
for which audited financial statements have been furnished prior to the time
Prudential provided the Quotation to the Company pursuant to Section 2.2(d) with
respect such Series of Shelf Notes for which this representation is being made,
there has been no change in the financial condition, operations, business,
properties or prospects of the Company, the Trust and their respective
Subsidiaries except changes that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. There is no fact known
to the Company that could reasonably be expected to have a Material Adverse
Effect that has not been set forth herein or in the Disclosure Documents.
Section 5.4.    Organization and Ownership of Shares of Subsidiaries;
Affiliates    . (a) The Company has no officers or directors.
(b)    All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary owned by the Company, the Trust and their
respective Subsidiaries have been validly issued, are fully paid and
non-assessable and are owned by the Company, the Trust or another Subsidiary
free and clear of any Lien that is prohibited by this Agreement.
(c)    Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and, where applicable, in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and, where applicable, is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each such Subsidiary has the corporate or other power
and authority to own or hold under lease the properties it purports to own or
hold under lease and to transact the business it transacts and proposes to
transact.

-12-

--------------------------------------------------------------------------------



(d)    No Subsidiary is subject to any legal, regulatory, contractual or other
restriction (other than the agreements listed on Schedule 5.4 and customary
limitations imposed by corporate law or similar statutes) restricting the
ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to the Company, the Trust or any of their
Subsidiaries that owns outstanding shares of capital stock or similar equity
interests of such Subsidiary.
Section 5.5.    Financial Statements; Material Liabilities    . The Company has
delivered to each Purchaser copies of the financial statements of the Trust and
its Subsidiaries listed on Schedule 5.5, in the case of the Initial Notes, and,
in the case of any Series of Shelf Notes, each of the following financial
statements identified by a Responsible Officer of the Company, (i) a
consolidated audited balance sheet of the Trust and its Subsidiaries in each of
the three fiscal years of the Company most recently completed prior to the date
as of which this representation is made or repeated to such Purchaser (other
than fiscal years completed within 100 days (or such shorter period as such
financial statements are required to be delivered pursuant to Section 7.1) prior
to such date for which audited financial statements have not been released) and
consolidated audited statements of income, changes in shareholders’ equity and
cash flows of the Trust and its Subsidiaries for each such year and (ii) a
consolidated balance sheet of the Trust and its Subsidiaries as at the end of
the quarterly period (if any) most recently completed prior to such date and
after the end of such fiscal year (other than quarterly periods completed within
60 days (or such shorter period as such financial statements are required to be
delivered pursuant to Section 7.1) prior to such date for which financial
statements have not been released) and the comparable quarterly period in the
preceding fiscal year and consolidated statements of income, changes in
shareholders’ equity and cash flows for the periods from the beginning of the
fiscal years in which such quarterly periods are included to the end of such
quarterly periods, prepared by the Company. All of such financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Trust and its
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments). The Company and its Subsidiaries and the Trust and its
Subsidiaries do not have any Material liabilities that are not disclosed in the
Disclosure Documents.
Section 5.6.    Compliance with Laws, Other Instruments, Etc    . The execution,
delivery and performance by the Company and the Trust of this Agreement, and the
Notes as applicable, will not (i) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of the Company, the Trust or any of their respective Subsidiaries
under, any indenture, mortgage, deed of trust, loan, purchase or credit
agreement, lease, corporate charter or by-laws, shareholders agreement or any
other agreement or instrument to which

-13-

--------------------------------------------------------------------------------



the Company, the Trust or any of their respective Subsidiaries is bound or by
which the Company, the Trust or any of their respective Subsidiaries or any of
their respective properties may be bound or affected, (ii) conflict with or
result in a breach of any of the terms, conditions or provisions of any order,
judgment, decree or ruling of any court, arbitrator or Governmental Authority
applicable to the Company, the Trust or any of their respective Subsidiaries or
(iii) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company, the Trust or any of their
respective Subsidiaries. The Company is not subject to any borrowing base
requirements that are more restrictive than those in the Material Credit
Facility described in clause (a) of the definition hereof.
Section 5.7.    Governmental Authorizations, Etc    . No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company or the Trust of this Agreement, or the Notes as applicable.
Section 5.8.    Litigation; Observance of Agreements, Statutes and Orders    .
(a) There are no actions, suits, investigations or proceedings pending or, to
the best knowledge of the Company or the Trust, threatened against or affecting
the Company, the Trust or any of their respective Subsidiaries or any property
of the Company, the Trust or any of their respective Subsidiaries in any court
or before any arbitrator of any kind or before or by any Governmental Authority
that could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(b)    Neither the Company, the Trust nor any of their respective Subsidiaries
is (i) in default under any agreement or instrument to which it is a party or by
which it is bound, (ii) in violation of any order, judgment, decree or ruling of
any court, arbitrator or Governmental Authority or (iii) in violation of any
applicable law, ordinance, rule or regulation of any Governmental Authority
(including, without limitation, Environmental Laws, the USA PATRIOT Act or any
of the other laws and regulations that are referred to in Section 5.16), which
default or violation could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
Section 5.9.    Taxes    . The Company, the Trust and their respective
Subsidiaries have filed all tax returns that are required to have been filed in
any jurisdiction, and have paid all taxes shown to be due and payable on such
returns and all other taxes and assessments levied upon them or their
properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (i) the amount of which, individually or in
the aggregate, is not Material or (ii) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Company, the Trust or a Subsidiary, as the case may
be, has established adequate

-14-

--------------------------------------------------------------------------------



reserves in accordance with GAAP. The Company knows of no basis for any other
tax or assessment that could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The charges, accruals and reserves
on the books of the Company, the Trust and their respective Subsidiaries in
respect of U.S. federal, state or other taxes for all fiscal periods are
adequate. The U.S. federal income tax liabilities of the Company, the Trust and
their respective Subsidiaries have been finally determined (whether by reason of
completed audits or the statute of limitations having run) for all fiscal years
up to and including the fiscal year ended December 31, 2008.
Section 5.10.    Title to Property; Leases    . The Company, the Trust and their
respective Subsidiaries have good and sufficient title to their respective
properties that individually or in the aggregate are Material, including all
such properties reflected in the most recent audited balance sheet referred to
in Section 5.5 or purported to have been acquired by the Company, the Trust or
any of their respective Subsidiaries after such date (except as sold or
otherwise disposed of in the ordinary course of business), in each case free and
clear of Liens prohibited by this Agreement. All leases that individually or in
the aggregate are Material are valid and subsisting and are in full force and
effect except where the failure to be in full force and effect could not
reasonably be expected to have a Material Adverse Effect.
Section 5.11.    Licenses, Permits, Etc    . (a) The Company, the Trust and
their respective Subsidiaries own or possess all licenses, permits, franchises,
authorizations, patents, copyrights, proprietary software, service marks,
trademarks and trade names, or rights thereto, that individually or in the
aggregate are Material, without known conflict with the rights of others.
(b)    To the best knowledge of the Company, no product or service of the
Company, the Trust or any of their respective Subsidiaries infringes in any
material respect any license, permit, franchise, authorization, patent,
copyright, proprietary software, service mark, trademark, trade name or other
right owned by any other Person.
(c)    To the best knowledge of the Company and the Trust, there is no Material
violation by any Person of any right of the Company, the Trust or any of their
respective Subsidiaries with respect to any patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned or used by
the Company, the Trust or any of their respective Subsidiaries.
Section 5.12.    Compliance with ERISA    . (a) The Company, the Trust and each
ERISA Affiliate have operated and administered each Plan in compliance with all
applicable laws except for such instances of noncompliance as have not resulted
in and could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect. Neither the Company, the Trust nor any
ERISA Affiliate has incurred any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans (as defined in

-15-

--------------------------------------------------------------------------------



section 3 of ERISA), and no event, transaction or condition has occurred or
exists that could, individually or in the aggregate, reasonably be expected to
result in the incurrence of any such liability by the Company, the Trust or any
ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Company, the Trust or any ERISA Affiliate, in either
case pursuant to Title I or IV of ERISA or to section 430(k) of the Code or to
any such penalty or excise tax provisions under the Code or federal law or
section 4068 of ERISA or by the granting of a security interest in connection
with the amendment of a Plan, other than such liabilities or Liens as would not
be individually or in the aggregate Material.
(b)    Neither the Company, the Trust, nor their respective ERISA Affiliates
maintains or contributes to any Plan that is subject to Title IV of ERISA.
(c)    The Company, the Trust and their respective ERISA Affiliates have not
incurred withdrawal liabilities (and are not subject to contingent withdrawal
liabilities) under section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that individually or in the aggregate are Material.
(d)    The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company, the Trust and their
respective Subsidiaries is not Material.
(e)    The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)‑(D) of the Code. The representation by
the Company and the Trust to each Purchaser in the first sentence of this
Section 5.12(e) is made in reliance upon and subject to the accuracy of such
Purchaser’s representation in Section 6.2 as to the sources of the funds to be
used to pay the purchase price of the Notes to be purchased by such Purchaser.
Section 5.13.    Private Offering by the Company    . Neither the Company nor
anyone acting on its behalf has offered the Notes or any similar Securities for
sale to, or solicited any offer to buy the Notes or any similar Securities from,
or otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers, each of which has been offered the Notes at a private sale
for investment. Neither the Company nor anyone acting on its behalf has taken,
or will take, any action that would subject the issuance or sale of the Notes to
the registration requirements of section 5 of the Securities Act or to the
registration requirements of any Securities or blue sky laws of any applicable
jurisdiction.

-16-

--------------------------------------------------------------------------------



Section 5.14.    Use of Proceeds; Margin Regulations    . The Company will apply
the proceeds of the sale of the Initial Notes hereunder to refinance existing
Indebtedness, to finance tenant improvements, for development and redevelopment,
for capital expenditures and leasing commissions and for general working capital
and will apply the proceeds of the sale of the Shelf Notes as set forth in the
applicable Request for Purchase. None of the proceeds of the sale of any Notes
will be used to finance a Hostile Tender Offer. No part of the proceeds from the
sale of the Notes hereunder will be used, directly or indirectly, for the
purpose of buying or carrying any margin stock within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System (12 CFR
221), or for the purpose of buying or carrying or trading in any Securities
under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute more than 5.00% of the value of the consolidated assets of the
Company and its Subsidiaries and the Company does not have any present intention
that margin stock will constitute more than 5.00% of the value of such assets.
As used in this Section, the terms “margin stock” and “purpose of buying or
carrying” shall have the meanings assigned to them in said Regulation U.
Section 5.15.    Existing Indebtedness; Future Liens    . (a) Neither the
Company, the Trust nor any of their respective Subsidiaries has outstanding any
Indebtedness except as permitted hereunder. Neither the Company, the Trust nor
any of their respective Subsidiaries is in default and no waiver of default is
currently in effect, in the payment of any principal or interest on any
Indebtedness of the Company, the Trust or such Subsidiary and no event or
condition exists with respect to any Indebtedness of the Company, the Trust or
any of their respective Subsidiaries that would permit (or that with notice or
the lapse of time, or both, would permit) one or more Persons to cause such
Indebtedness to become due and payable before its stated maturity or before its
regularly scheduled dates of payment.
(b)    Except as disclosed in Schedule 5.15, neither the Company, the Trust nor
any of their respective Subsidiaries has agreed or consented to cause or permit
any of its property, whether now owned or hereafter acquired, to be subject to a
Lien that secures Indebtedness or to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien that secures Indebtedness.
(c)    Neither the Company, the Trust nor any of their respective Subsidiaries
is a party to, or otherwise subject to any provision contained in, any
instrument evidencing Indebtedness of the Company, the Trust or any of their
respective Subsidiaries, any agreement relating thereto or any other agreement
(including, but not limited to, its charter or any other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Company and the Trust, except as disclosed in
Schedule 5.15.

-17-

--------------------------------------------------------------------------------



Section 5.16.    Foreign Assets Control Regulations, Etc    . (a) Neither the
Company, the Trust, nor any Controlled Entity is (i) a Person whose name appears
on the list of Specially Designated Nationals and Blocked Persons published by
the Office of Foreign Assets Control, United States Department of the Treasury
(“OFAC”) (an “OFAC Listed Person”) (ii) an agent, department, or instrumentality
of, or is otherwise beneficially owned by, controlled by or acting on behalf of,
directly or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program, or (iii) otherwise blocked, subject to sanctions under or engaged in
any activity in violation of other United States economic sanctions, including
but not limited to, the Trading with the Enemy Act, the International Emergency
Economic Powers Act, the Comprehensive Iran Sanctions, Accountability and
Divestment Act (“CISADA”) or any similar law or regulation with respect to Iran
or any other country, the Sudan Accountability and Divestment Act, any OFAC
Sanctions Program, or any economic sanctions regulations administered and
enforced by the United States or any enabling legislation or executive order
relating to any of the foregoing (collectively, “U.S. Economic Sanctions”) (each
OFAC Listed Person and each other Person, entity, organization and government of
a country described in clause (i), clause (ii) or clause (iii), a “Blocked
Person”). Neither the Company, the Trust, nor any Controlled Entity has been
notified that its name appears or may in the future appear on a state list of
Persons that engage in investment or other commercial activities in Iran or any
other country that is subject to U.S. Economic Sanctions.
(b)    No part of the proceeds from the sale of the Notes hereunder constitutes
or will constitute funds obtained on behalf of any Blocked Person or will
otherwise be used by the Company, the Trust or any Controlled Entity, directly
or indirectly, (i) in connection with any investment in, or any transactions or
dealings with, any Blocked Person, or (ii) otherwise in violation of
U.S. Economic Sanctions.
(c)    Neither the Company, the Trust nor any Controlled Entity (i) has been
found in violation of, charged with, or convicted of, money laundering, drug
trafficking, terrorist-related activities or other money laundering predicate
crimes under the Currency and Foreign Transactions Reporting Act of 1970
(otherwise known as the Bank Secrecy Act), the USA PATRIOT Act or any other
United States law or regulation governing such activities (collectively,
“Anti-Money Laundering Laws”) or any U.S. Economic Sanctions violations, (ii) to
the Company’s or the Trust’s actual knowledge after making due inquiry, is under
investigation by any Governmental Authority for possible violation of Anti-Money
Laundering Laws or any U.S. Economic Sanctions violations, (iii) has been
assessed civil penalties under any Anti-Money Laundering Laws or any
U.S. Economic Sanctions, or (iv) has had any of its funds seized or forfeited in
an action under any Anti-Money Laundering Laws. The Company and the Trust have
established procedures and controls which it reasonably believes are adequate
(and otherwise comply with applicable law) to ensure that the

-18-

--------------------------------------------------------------------------------



Company, the Trust and each Controlled Entity is and will continue to be in
compliance with all applicable current and future Anti-Money Laundering Laws and
U.S. Economic Sanctions.
(d)    (1)    Neither the Company, the Trust nor any Controlled Entity (i) has
been charged with, or convicted of bribery or any other anti-corruption related
activity under any applicable law or regulation in a U.S. or any
non-U.S. country or jurisdiction, including but not limited to, the U.S. Foreign
Corrupt Practices Act and the U.K. Bribery Act 2010 (collectively,
“Anti-Corruption Laws”), (ii) to the Company’s or the Trust’s actual knowledge
after making due inquiry, is under investigation by any U.S. or
non-U.S. Governmental Authority for possible violation of Anti-Corruption Laws,
(iii) has been assessed civil or criminal penalties under any Anti-Corruption
Laws or (iv) has been or is the target of sanctions imposed by the United
Nations or the European Union;
(2)    To the Company’s or the Trust’s actual knowledge after making due
inquiry, neither the Company, the Trust nor any Controlled Entity has, within
the last five years, directly or indirectly offered, promised, given, paid or
authorized the offer, promise, giving or payment of anything of value to a
Governmental Official or a commercial counterparty for the purposes of:
(i) influencing any act, decision or failure to act by such Government Official
in his or her official capacity or such commercial counterparty, (ii) inducing a
Governmental Official to do or omit to do any act in violation of the
Governmental Official’s lawful duty, or (iii) inducing a Governmental Official
or a commercial counterparty to use his or her influence with a government or
instrumentality to affect any act or decision of such government or entity; in
each case in order to obtain, retain or direct business or to otherwise secure
an improper advantage; and
(3)    No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any improper payments, including bribes, to
any Governmental Official or commercial counterparty in order to obtain, retain
or direct business or obtain any improper advantage. The Company and the Trust
have established procedures and controls which it reasonably believes are
adequate (and otherwise comply with applicable law) to ensure that the Company,
the Trust and each Controlled Entity is and will continue to be in compliance
with all applicable current and future Anti-Corruption Laws.
Section 5.17.    Status under Certain Statutes    . Neither the Company, the
Trust nor any of their respective Subsidiaries is subject to regulation under
the Investment Company Act of 1940, as amended, the Public Utility Holding
Company Act of 2005, as amended, the ICC Termination Act of 1995, as amended, or
the Federal Power Act, as amended.
Section 5.18.    Environmental Matters    . Except as set forth in Schedule
5.18:

-19-

--------------------------------------------------------------------------------



(a)    Neither the Company, the Trust nor any of their respective Subsidiaries
has knowledge of any claim or has received any notice of any claim and no
proceeding has been instituted asserting any claim against the Company, the
Trust or any of their respective Subsidiaries or any of their respective real
properties or other assets now or formerly owned, leased or operated by any of
them, alleging any damage to the environment or violation of any Environmental
Laws, except, in each case, such as could not reasonably be expected to result
in a Material Adverse Effect.
(b)    Neither the Company, the Trust nor any of their respective Subsidiaries
has knowledge of any facts which would give rise to any claim, public or
private, of violation of Environmental Laws or damage to the environment
emanating from, occurring on or in any way related to real properties now or
formerly owned, leased or operated by any of them or to other assets or their
use, except, in each case, such as could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
(c)    Neither the Company, the Trust, nor any of their respective Subsidiaries
has stored any Hazardous Materials on real properties now or formerly owned,
leased or operated by any of them in a manner which is contrary to any
Environmental Law that could, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
(d)    Neither the Company, the Trust, nor any of their respective Subsidiaries
has disposed of any Hazardous Materials in a manner which is contrary to any
Environmental Law that could, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
(e)    All Buildings on all real properties now owned, leased or operated by the
Company, the Trust or any of their respective Subsidiaries are in compliance
with applicable Environmental Laws, except where failure to comply could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
Notwithstanding anything set forth above, nothing set forth on Schedule 5.18
could reasonably be expected to result in a Material Adverse Effect.
Section 5.19.    Solvency    . As of the applicable Closing and after giving
effect to the issuance and the sale of the Notes to be issued as of such
Closing, neither the Company, the Guarantors nor any of their Subsidiaries is
insolvent on a balance sheet basis such that the sum of such Person’s assets
exceeds the sum of such Person’s liabilities, such Person is able to pay its
debts as they become due, and such Person has sufficient capital to carry on its
business.
Section 5.20.    Contribution Agreement    . The Company has delivered to the
Purchasers a true, correct and complete copy of the Contribution Agreement. The
Contribution Agreement is in full force and effect in accordance with its terms,
there are no material claims

-20-

--------------------------------------------------------------------------------



resulting from non‑performance of the terms thereof or otherwise or any basis
for a material claim by any party to the Contribution Agreement, nor has there
been any waiver of any material terms thereunder.
Section 5.21.    No Fraudulent Intent    . Neither the execution and delivery of
this Agreement or the Notes nor the performance of any actions required
hereunder or thereunder is being undertaken by the Company, any Guarantor or any
of their respective Subsidiaries with or as a result of any actual intent by any
of such Persons to hinder, delay or defraud any entity to which any of such
Persons is now or will hereafter become indebted.
Section 5.22.    Transaction in Best Interests of Company; Consideration    .
The transaction evidenced by this Agreement and the Notes is in the best
interests of the Company, the Guarantors, each of their respective Subsidiaries
and the creditors of such Persons. The direct and indirect benefits to inure to
the Company, the Guarantors and each of their respective Subsidiaries pursuant
to this Agreement, the Notes and the Subsidiary Guaranties constitute
substantially more than “reasonably equivalent value” (as such term is used in
section 548 of the Bankruptcy Code) and “valuable consideration,” “fair value,”
and “fair consideration,” (as such terms are used in any applicable state
fraudulent conveyance law), in exchange for the benefits to be provided by the
Company, the Guarantors and each of their respective Subsidiaries pursuant to
this Agreement and the Notes, and but for the willingness of the Guarantors to
guaranty the Notes, the Company would be unable to obtain the financing
contemplated hereunder which financing will enable the Company and its
Subsidiaries to have available financing to refinance existing indebtedness and
to conduct and expand their business.
Section 5.23.    Partners and the Trust    . The Trust is the sole general
partner of the Company and owns a 1% general partnership interest and as of the
applicable Closing not less than a 90% limited partnership interest in the
Company. The Trust owns no assets other than its interest in the Company as a
general partner and limited partner, cash, Short‑term Investments and the
property described in Schedule 5.23 hereto.
SECTION 6.    REPRESENTATIONS OF THE PURCHASERS.    
Section 6.1.    Purchase for Investment    . Each Purchaser severally represents
that it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof, provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control. Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under

-21-

--------------------------------------------------------------------------------



circumstances where neither such registration nor such an exemption is required
by law, and that the Company is not required to register the Notes.
Section 6.2.    Source of Funds. Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Notes to be purchased by such Purchaser hereunder:
(a)    the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95-60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or
(b)    the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or
(c)    the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or
(d)    the Source constitutes assets of an “investment fund” (within the meaning
of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the

-22-

--------------------------------------------------------------------------------



total client assets managed by such QPAM, the conditions of Part I(c) and (g) of
the QPAM Exemption are satisfied, neither the QPAM nor a person controlling or
controlled by the QPAM maintains an ownership interest in the Company that would
cause the QPAM and the Company to be “related” within the meaning of Part VI(h)
of the QPAM Exemption and (i) the identity of such QPAM and (ii) the names of
any employee benefit plans whose assets in the investment fund, when combined
with the assets of all other employee benefit plans established or maintained by
the same employer or by an affiliate (within the meaning of Part VI(c)(1) of the
QPAM Exemption) of such employer or by the same employee organization, represent
10% or more of the assets of such investment fund, have been disclosed to the
Company in writing pursuant to this clause (d); or
(e)    the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
(f)    the Source is a governmental plan; or
(g)    the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
(h)    the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.
SECTION 7.    INFORMATION AS TO COMPANY    .
Section 7.1.    Financial and Business Information    . The Company shall cause
to be delivered to Prudential and each holder of a Note that is an Institutional
Investor:
(a)    Quarterly Statements — within 60 days (or such shorter period as is the
date by which such financial statements are required to be delivered under any
Material Credit Facility or the date on which such corresponding financial
statements are delivered under any Material

-23-

--------------------------------------------------------------------------------



Credit Facility if such delivery occurs earlier than such required delivery
date) after the end of each quarterly fiscal period in each fiscal year of the
Trust (other than the last quarterly fiscal period of each such fiscal year),
duplicate copies of,
(i)    a consolidated unaudited balance sheet of the Trust and its Subsidiaries
as at the end of such quarter, and
(ii)    consolidated unaudited statements of income, changes in shareholders’
equity and cash flows of the Trust and its Subsidiaries for such quarter and (in
the case of the second and third quarters) for the portion of the fiscal year
ending with such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year‑end
adjustments, provided that delivery within the time period specified above of
copies of the Trust’s Quarterly Report on Form 10‑Q (the “Form 10-Q”) prepared
in compliance with the requirements therefor and filed with the SEC shall be
deemed to satisfy the requirements of this Section 7.1(a) as to the Trust,
provided, further, that the Trust shall be deemed to have made such delivery of
such Form 10-Q if it shall have timely made such Form 10-Q available on “EDGAR”
and on its home page on the worldwide web (at the date of this Agreement located
at: http//www.rgpt.com) and shall have given each holder of a Note prior notice
of such availability on EDGAR and on its home page in connection with each
delivery (such availability and notice thereof being referred to as “Electronic
Delivery”);
(b)    Annual Statements — within 100 days (or such shorter period as is the
date by which such financial statements are required to be delivered under any
Material Credit Facility or the date on which such corresponding financial
statements are delivered under any Material Credit Facility if such delivery
occurs earlier than such required delivery date) after the end of each fiscal
year of the Trust, duplicate copies of
(i)    a consolidated audited balance sheet of the Trust and its Subsidiaries,
as at the end of such year, and
(ii)    consolidated audited statements of income, changes in shareholders’
equity and cash flows of the Trust and its Subsidiaries for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a

-24-

--------------------------------------------------------------------------------



“going concern” or similar qualification or exception and without any
qualification or exception as to the scope of the audit on which such opinion is
based) of independent public accountants of recognized national standing, which
opinion shall state that such financial statements present fairly, in all
material respects, the financial position of the companies being reported upon
and their results of operations and cash flows and have been prepared in
conformity with GAAP, and that the examination of such accountants in connection
with such financial statements has been made in accordance with generally
accepted auditing standards, and that such audit provides a reasonable basis for
such opinion in the circumstances, provided that the delivery within the time
period specified above of the Trust’s Annual Report on Form 10‑K (the “Form
10-K”) for such fiscal year (together with the Trust’s annual report to
shareholders, if any, prepared pursuant to Rule 14a-3 under the Securities
Exchange Act of 1934) prepared in accordance with the requirements therefor and
filed with the SEC, shall be deemed to satisfy the requirements of this Section
7.1(b), provided, further, that the Trust shall be deemed to have made such
delivery of such Form 10-K if it shall have timely made Electronic Delivery
thereof;
(c)    SEC and Other Reports — promptly upon their becoming available, one copy
of (i) each financial statement, report, notice or proxy statement sent by the
Company, the Trust or any of their respective Subsidiaries to its principal
lending banks as a whole (excluding information sent to such banks in the
ordinary course of administration of a bank facility, such as information
relating to pricing and borrowing availability) or to its public Securities
holders generally, and (ii) each regular or periodic report, each registration
statement (without exhibits except as expressly requested by such Purchaser or
holder), and each prospectus and all amendments thereto filed by the Trust or
any of its Subsidiaries with the SEC and of all press releases and other
statements made available generally by the Company, the Trust or any of their
respective Subsidiaries to the public concerning developments that are Material;
(d)    Notice of Default or Event of Default — promptly, and in any event within
five days after a Responsible Officer becoming aware of the existence of any
Default or Event of Default or that any Person has given any notice or taken any
action with respect to a claimed default hereunder or that any Person has given
any notice or taken any action with respect to a claimed default of the type
referred to in Section 11(f), a written notice specifying the nature and period
of existence thereof and what action the Company or the Trust is taking or
proposes to take with respect thereto;
(e)    ERISA Matters — promptly, and in any event within five days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company, the
Trust or an ERISA Affiliate proposes to take with respect thereto:

-25-

--------------------------------------------------------------------------------



(i)    with respect to any Plan, any reportable event, as defined in section
4043(c) of ERISA and the regulations thereunder, for which notice thereof has
not been waived pursuant to such regulations as in effect on the date hereof; or
(ii)    the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company, the Trust or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan; or
(iii)    any event, transaction or condition that could result in the incurrence
of any liability by the Company, the Trust or any ERISA Affiliate pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, or in the imposition of any Lien on any of
the rights, properties or assets of the Company, the Trust or any ERISA
Affiliate pursuant to Title I or IV of ERISA or such penalty or excise tax
provisions, if such liability or Lien, taken together with any other such
liabilities or Liens then existing, could reasonably be expected to have a
Material Adverse Effect;
(f)    Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any notice to the Company, the Trust or
any of their Subsidiaries from any federal or state Governmental Authority
relating to any order, ruling, statute or other law or regulation that could
reasonably be expected to have a Material Adverse Effect; and
(g)    Resignation or Replacement of Auditors — within ten days following the
date on which the Company’s or the Trust’s auditors resign or the Company or the
Trust elects to change auditors, as the case may be, notification thereof,
together with such supporting information as the Required Holders may request.
(h)    Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company, the Trust or any of their respective
Subsidiaries (including, but without limitation, actual copies of the Trust’s
Form 10-Q and Form 10-K) or relating to the ability of the Company or the Trust
to perform its obligations hereunder and under the Notes as from time to time
may be reasonably requested by any such holder of a Note.
Section 7.2.    Officer’s Certificate    . Each set of financial statements
delivered to Prudential or a holder of a Note pursuant to Section 7.1(a) or
Section 7.1(b) shall be accompanied by a certificate of a Senior Financial
Officer (which, in the case of Electronic Delivery of any such

-26-

--------------------------------------------------------------------------------



financial statements, shall be by separate concurrent delivery of such
certificate to each holder of a Note):
(a)    Covenant Compliance — setting forth the information from such financial
statements that is required in order to establish whether the Company, and the
Trust, as applicable, were in compliance with the requirements of Section 10
during the quarterly or annual period covered by the statements then being
furnished, (including with respect to each such provision that involves
mathematical calculations, the information from such financial statements that
is required to perform such calculations) and detailed calculations of the
maximum or minimum amount, ratio or percentage, as the case may be, permissible
under the terms of such Section, and the calculation of the amount, ratio or
percentage then in existence. In the event that the Company, the Trust or any of
their respective Subsidiaries has made an election to measure any financial
liability using fair value (which election is being disregarded for purposes of
determining compliance with this Agreement pursuant to Section 23.2) as to the
period covered by any such financial statements, such Senior Financial Officer
shall include a reconciliation from GAAP with respect to such election;
(b)    Event of Default — certifying that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Trust,
the Company and their respective Subsidiaries from the beginning of the
quarterly or annual period covered by the statements then being furnished to the
date of the certificate and that such review shall not have disclosed the
existence during such period of any condition or event that constitutes a
Default or an Event of Default or, if any such condition or event existed or
exists (including, without limitation, any such event or condition resulting
from the failure of the Trust, the Company or any of their respective
Subsidiaries to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Trust or the Company shall have
taken or proposes to take with respect thereto;
(c)    Guarantors – certifying that each Subsidiary Guarantor is a Subsidiary of
the Trust; and the Company is and was a Subsidiary of the Trust from the
beginning of the quarterly or annual period covered by the statements then being
furnished to the date of the certificate; and
(d)    Unencumbered Real Estate Certificate – listing each of the properties
comprising Unencumbered Real Estate and certifying that all Unencumbered Real
Estate so listed fully qualifies as such under the applicable criteria in this
Agreement, lists any additions or removals or Unencumbered Real Estate during
such accounting period, as appropriate, and includes such information as may be
reasonably be required to determine the economic and physical occupancy of said
Unencumbered Real Estate and the Operating Cash Flow from such Unencumbered Real
Estate during such period.

-27-

--------------------------------------------------------------------------------



Section 7.3.    Visitation    . The Company and the Trust shall permit the
representatives of Prudential and each holder of a Note that is an Institutional
Investor:
(a)    No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Company and the
Trust, to visit the principal executive office of the Company and the Trust, to
discuss the affairs, finances and accounts of the Company, the Trust and their
respective Subsidiaries with the Company’s and the Trust’s officers, and (with
the consent of the Company and the Trust, which consent will not be unreasonably
withheld) its independent public accountants, and (with the consent of the
Company and the Trust, which consent will not be unreasonably withheld) to visit
the other offices and properties of the Company and the Trust and each
Subsidiary, all at such reasonable times and as often as may be reasonably
requested in writing; and
(b)    Default — if a Default or Event of Default then exists, at the expense of
the Company and the Trust to visit and inspect any of the offices or properties
of the Company and the Trust or any of their Subsidiaries, to examine all their
respective books of account, records, reports and other papers, to make copies
and extracts therefrom, and to discuss their respective affairs, finances and
accounts with their respective officers and independent public accountants (and
by this provision the Company and the Trust authorizes said accountants to
discuss the affairs, finances and accounts of the Company and the Trust and
their respective Subsidiaries), all at such times and as often as may be
requested.
Section 7.4.    Electronic Delivery    . Financial statements, opinions of
independent certified public accountants, other information and Officers’
Certificates that are required to be delivered by the Company and the Trust
pursuant to Sections 7.1(a), (b) or (c) and Section 7.2 shall be deemed to have
been delivered if the Company or the Trust satisfies any of the following
requirements:
(i)    such financial statements satisfying the requirements of Section 7.1(a)
or (b) and related Officer’s Certificate satisfying the requirements of
Section 7.2 are delivered to each holder of a Note by e-mail;
(ii)    the Trust shall have timely filed such Form 10–Q or Form 10–K,
satisfying the requirements of Section 7.1(a) or Section 7.1(b), as the case may
be, with the SEC and shall have made such form and the related Officer’s
Certificate satisfying the requirements of Section 7.2 available on its home
page on the internet, which is located at http://rgpt.com as of the date of this
Agreement;

-28-

--------------------------------------------------------------------------------



(iii)    such financial statements satisfying the requirements of Section 7.1(a)
or Section 7.1(b) and related Officer’s Certificate(s) satisfying the
requirements of Section 7.2 are timely posted by or on behalf of the Company and
the Trust on IntraLinks or on any other similar website to which each holder of
Notes has free access; or
(iv)    the Trust shall have filed any of the items referred to in
Section 7.1(c) with the SEC and shall have made such items available on its home
page on the internet or on IntraLinks or on any other similar website to which
each holder of Notes has free access;
provided however, that in the case of any of clauses (ii), (iii) or (iv), the
Company and the Trust shall have given each holder of a Note prior written
notice, which may be by e-mail or in accordance with Section 18, of such posting
or filing in connection with each delivery, provided further, that upon request
of any holder to receive paper copies of such forms, financial statements and
Officer’s Certificates or to receive them by e-mail, the Company and the Trust
will promptly e-mail them or deliver such paper copies, as the case may be, to
such holder.
SECTION 8.    PAYMENT AND PREPAYMENT OF THE NOTES    .
Section 8.1.    Maturity    .
(a)    Initial Notes. As provided therein, the entire unpaid principal balance
of each Series A Note and each Series B Note shall be due and payable on the
Maturity Date thereof.
(b)    Shelf Notes. Each Series of Shelf Notes shall be subject to required
prepayments, if any, set forth in the Notes of such Series, provided that any
partial prepayment of the Shelf Notes of any Series pursuant to Section 8.2
shall be applied in satisfaction of required payments of principal thereof
(including the required payment of principal due on the maturity thereof) in
inverse order of their scheduled due date.
Section 8.2.    Optional Prepayments with Make-Whole Amount    . The Company
may, at its option, upon notice as provided below, prepay at any time all, or
from time to time any part of, any Series of Notes, in an amount not less than
$1,000,000 (and in integral multiples of $500,000 in excess thereof) then
outstanding in the case of a partial prepayment, at 100% of the principal amount
so prepaid, and the Make-Whole Amount determined for the prepayment date with
respect to such principal amount. The Company will give each holder of the
Series of Notes to be prepaid written notice of each optional prepayment under
this Section 8.2 not less than ten days and not more than 60 days prior to the
date fixed for such prepayment unless the Company and the Required Holders agree
to another time period pursuant to Section 17. Each such notice shall specify
such date (which shall be a Business Day), the aggregate principal amount of the
Series of Notes to be

-29-

--------------------------------------------------------------------------------



prepaid on such date, the principal amount of each Note held by such holder to
be prepaid (determined in accordance with Section 8.3), and the interest to be
paid on the prepayment date with respect to such principal amount being prepaid,
and shall be accompanied by a certificate of a Senior Financial Officer as to
the estimated Make-Whole Amount due in connection with such prepayment
(calculated as if the date of such notice were the date of the prepayment),
setting forth the details of such computation. Two Business Days prior to such
prepayment, the Company shall deliver to each holder of the Series of Notes to
be prepaid a certificate of a Senior Financial Officer specifying the
calculation of such Make-Whole Amount as of the specified prepayment date.
Section 8.3.    Allocation of Partial Prepayments    . In the case of each
partial prepayment of the Notes of any Series pursuant to Section 8.1(b) or
Section 8.2, the principal amount of the Notes of such Series to be prepaid
shall be allocated among all of the Notes of such Series at the time outstanding
in proportion, as nearly as practicable, to the respective unpaid principal
amounts thereof not theretofore called for prepayment.
Section 8.4.    Maturity; Surrender, Etc    . In the case of each prepayment of
Notes of any Series pursuant to this Section 8, the principal amount of each
Note to be prepaid shall mature and become due and payable on the date fixed for
such prepayment, together with interest on such principal amount accrued to such
date and the applicable Make-Whole Amount, if any. From and after such date,
unless the Company shall fail to pay such principal amount when so due and
payable, together with the interest and Make-Whole Amount, if any, as aforesaid,
interest on such principal amount shall cease to accrue. Any Note paid or
prepaid in full shall be surrendered to the Company and cancelled and shall not
be reissued, and no Note shall be issued in lieu of any prepaid principal amount
of any Note.
Section 8.5.    Purchase of Notes    . The Company will not and will not permit
any Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with the terms of this Agreement and the
Notes or (b) pursuant to an offer to purchase made by the Company or an
Affiliate pro rata to the holders of all Notes at the time outstanding upon the
same terms and conditions. Any such offer shall provide each holder with
sufficient information to enable it to make an informed decision with respect to
such offer, and shall remain open for at least 15 Business Days. If the holders
of more than 50% of the principal amount of the Notes then outstanding accept
such offer, the Company shall promptly notify the remaining holders of such fact
and the expiration date for the acceptance by holders of Notes of such offer
shall be extended by the number of days necessary to give each such remaining
holder at least five (5) Business Days from its receipt of such notice to accept
such offer. The Company will promptly cancel all Notes acquired by it or any
Affiliate pursuant to any payment, prepayment or purchase of Notes pursuant to
any provision of this Agreement and no Notes may be issued in substitution or
exchange for any such Notes.

-30-

--------------------------------------------------------------------------------



Section 8.6.    Make-Whole Amount    .
“Make-Whole Amount” means, with respect to any Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:
“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.
“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
“Reinvestment Yield” means, with respect to the Called Principal of any Note,
.50% over the yield to maturity implied by the ask-side yield(s) reported as of
10:00 a.m. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1” (or such other display as may replace Page PX1) on Bloomberg
Financial Markets for the most recently issued actively traded on-the-run
U.S. Treasury securities (“Reported”) having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date. If there are
no such U.S. Treasury securities Reported having a maturity equal to such
Remaining Average Life, then such implied yield to maturity will be determined
by (a) converting U.S. Treasury bill quotations to bond equivalent yields in
accordance with accepted financial practice and (b) interpolating linearly
between the ask-side yields Reported for the applicable most recently issued
actively traded on-the-run U.S. Treasury securities with the maturities
(1) closest to and greater than such Remaining Average Life and (2) closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.
If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, .50% over the yield to
maturity implied by the U.S. Treasury constant maturity yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve

-31-

--------------------------------------------------------------------------------



Statistical Release H.15 (or any comparable successor publication) for the
U.S. Treasury constant maturity having a term equal to the Remaining Average
Life of such Called Principal as of such Settlement Date. If there is no such
U.S. Treasury constant maturity having a term equal to such Remaining Average
Life, such implied yield to maturity will be determined by interpolating
linearly between (1) the U.S. Treasury constant maturity so reported with the
term closest to and greater than such Remaining Average Life and (2) the
U.S. Treasury constant maturity so reported with the term closest to and less
than such Remaining Average Life. The Reinvestment Yield shall be rounded to the
number of decimal places as appears in the interest rate of the applicable Note.
“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year composed of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the Notes, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.4 or Section 12.1.
“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.
Section 8.7.    Payments Due on Non-Business Days    . Anything in this
Agreement or the Notes to the contrary notwithstanding (but without limiting the
requirement in Section 8.4 that the notice of any optional prepayment specify a
Business Day as the date fixed for such prepayment), (x) subject to clause (y),
any payment of interest on any Note that is due on a date that is not a Business
Day shall be made on the next succeeding Business Day without including the
additional days elapsed in the computation of the interest payable on such next
succeeding Business Day; and (y) any payment of principal of or Make-Whole
Amount on any Note (including principal due on the Maturity Date of such Note)
that is due on a date that is not a Business Day shall be made on the next
succeeding Business Day and shall include the additional days elapsed in the
computation of interest payable on such next succeeding Business Day.

-32-

--------------------------------------------------------------------------------



Section 8.8.    Change of Control Prepayment    . (a) Promptly, and in any event
within five (5) Business days of any Responsible Officer becoming aware that a
Change of Control has occurred (which shall be deemed to have occurred on the
actual closing of any transaction which constitutes a Change of Control within
the meaning of subsection (b) of the definition of Change of Control), the Trust
and the Company shall give written notice (the “Company/Trust Notice”) of such
fact to all holders of the Notes.
(b)    The Company/Trust Notice shall (i) describe the facts and circumstances
of such Change of Control in reasonable detail, (ii) refer to this Section 8.8
and the rights of the holders hereunder and state that a Change of Control has
occurred, (iii) contain an offer by the Company to prepay the entire unpaid
principal amount of Notes held by each holder, together with interest thereon to
the prepayment date selected by the Company with respect to each Note but
without any Make‑Whole Amount with respect to each such Note, which prepayment
shall be on a date specified in the Company/Trust Notice, which date shall be a
Business Day not less than 30 days and not more than 60 days after such
Company/Trust Notice is given and (iv) request each holder to notify the Company
in writing by a stated date (the “Change of Control Response Date”), which date
is not less than 15 days after such holder's receipt of the Company/Trust
Notice, of its acceptance or rejection of such prepayment offer. If a holder
does not notify the Company as provided above, then the holder shall be deemed
to have rejected such offer.
(c)    On the prepayment date specified in the Company/Trust Notice, the entire
unpaid principal amount of the Notes held by each holder of Notes who has
accepted such prepayment offer (in accordance with subclause (iv) of subsection
(b)), together with interest thereon to the prepayment date with respect to each
such Note but without payment of any Make‑Whole Amount with respect thereto
shall become due and payable.
SECTION 9.    AFFIRMATIVE COVENANTS    .
The Company covenants during the Issuance Period and so long thereafter as any
of the Notes are outstanding:
Section 9.1.    Compliance with Laws    . Without limiting Section 10.4, the
Company and the Trust will, and will cause each of their respective Subsidiaries
to, comply with all laws, ordinances or governmental rules or regulations to
which each of them is subject, including, without limitation, ERISA,
Environmental Laws, the USA PATRIOT Act and the other laws and regulations that
are referred to in Section 5.16, and will obtain and maintain in effect all
licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or

-33-

--------------------------------------------------------------------------------



regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
Section 9.2.    Insurance    . The Company and the Trust will, and will cause
each of their respective Subsidiaries to, maintain, with financially sound and
reputable insurers, insurance with respect to their respective properties and
businesses against such casualties and contingencies, of such types, on such
terms and in such amounts (including deductibles, co-insurance and
self-insurance, if adequate reserves are maintained with respect thereto) as is
customary in the case of entities of established reputations engaged in the same
or a similar business and similarly situated.
Section 9.3.    Maintenance of Properties    . The Company and the Trust will,
and will cause each of their respective Subsidiaries to, maintain and keep, or
cause to be maintained and kept, their respective properties in good repair,
working order and condition (other than ordinary wear and tear), so that the
business carried on in connection therewith may be properly conducted at all
times, provided that this Section shall not prevent the Company, the Trust or
any their respective Subsidiaries from discontinuing the operation and the
maintenance of any of their properties if such discontinuance is desirable in
the conduct of their business and the Company and the Trust have concluded that
such discontinuance could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
Section 9.4.    Payment of Taxes and Claims    . The Company and the Trust will,
and will cause each of their Subsidiaries to, file all tax returns required to
be filed in any jurisdiction and to pay and discharge all taxes shown to be due
and payable on such returns and all other taxes, assessments, governmental
charges, or levies imposed on them or any of their properties, assets, income or
franchises, to the extent the same have become due and payable and before they
have become delinquent and all claims for which sums have become due and payable
that have or might become a Lien on properties or assets of the Company, the
Trust or any of their respective Subsidiary, provided that neither the Company,
the Trust nor any of their respective Subsidiaries need pay any such tax,
assessment, charge, levy or claim if (i) the amount, applicability or validity
thereof is contested by the Company, the Trust or such Subsidiary on a timely
basis in good faith and in appropriate proceedings, and the Company, the Trust
or a Subsidiary has established adequate reserves therefor in accordance with
GAAP on the books of the Company, the Trust or such Subsidiary or (ii) the
nonpayment of all such taxes, assessments, charges, levies and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
Section 9.5.    Corporate Existence, Etc    . (a) Subject to Section 10.2, the
Company and the Trust will at all times preserve and keep their existence as a
partnership and real estate investment trust, respectively, in full force and
effect. Subject to Section 10.2, the Company and

-34-

--------------------------------------------------------------------------------



the Trust will at all times preserve and keep in full force and effect the
corporate existence of each of their respective Subsidiaries (unless merged into
the Company or a Wholly-Owned Subsidiary) and all rights and franchises of the
Company, the Trust and their respective Subsidiaries unless, in the good faith
judgment of the Company or the Trust, the termination of or failure to preserve
and keep in full force and effect such corporate existence, right or franchise
could not, individually or in the aggregate, have a Material Adverse Effect.
(b)    The Trust will at all times (a) be the sole general partner of the
Company, (b) own not less than 51% of the partnership interests in the Company,
and in any event the largest percentage interest of any partner in the Company
and (c) be responsible for making all major and day-to-day operational and
management decisions to be made by the Company in the conduct of its business.
Without the prior written consent of the Required Holders, the Trust shall not
own any assets other than its interest in the Company as a general partner and a
limited partner, cash, Short-term Investments and the property described in
Schedule 5.23.
Section 9.6.    Books and Records    . The Company and the Trust will, and will
cause each of their respective Subsidiaries to, maintain proper books of record
and account in conformity with GAAP and all applicable requirements of any
Governmental Authority having legal or regulatory jurisdiction over the Company,
the Trust or such Subsidiary, as the case may be. The Company and the Trust
will, and will cause each of their respective Subsidiaries to, keep books,
records and accounts which, in reasonable detail, accurately reflect all
transactions and dispositions of assets. The Company, the Trust and their
respective Subsidiaries have devised a system of internal accounting controls
sufficient to provide reasonable assurances that their respective books,
records, and accounts accurately reflect all transactions and dispositions of
assets and the Company and the Trust will, and will cause each of their
respective Subsidiaries to, continue to maintain such system.
Section 9.7.    Subsidiary Guarantors    .
(a)    The Trust will cause each of its Subsidiaries that guarantees or
otherwise becomes liable at any time, whether as a borrower or an additional or
co-borrower or otherwise, for or in respect of any Indebtedness under any
Material Credit Facility to concurrently therewith:
(i)    enter into an agreement in form and substance satisfactory to the
Required Holders providing for the guaranty by such Subsidiary, on a joint and
several basis with all other such Subsidiaries of the Trust, of (x) the prompt
payment in full when due of all amounts payable by the Company or the Trust
pursuant to the Notes (whether for principal, interest, Make-Whole Amount or
otherwise) and this Agreement, including, without limitation, all indemnities,
fees and expenses payable by the Company or the Trust thereunder and (y) the
prompt, full and faithful performance, observance and discharge by the Company
or the Trust of each and every covenant, agreement,

-35-

--------------------------------------------------------------------------------



undertaking and provision required pursuant to the Notes or this Agreement to be
performed, observed or discharged by it (a “Subsidiary Guaranty”); and
(ii)    deliver the following to each of holder of a Note:
(w)    an executed counterpart of such Subsidiary Guaranty;
(x)    a certificate signed by an authorized responsible officer of such
Subsidiary containing representations and warranties on behalf of such
Subsidiary to the same effect, mutatis mutandis, as those contained in Sections
5.1, 5.2, 5.6, 5.7, 5.8, 5.9, 5.10, 5.11, 5.12, 5.15, 5.16, 5.17 and 5.18 of
this Agreement (but with respect to such Subsidiary and such Subsidiary Guaranty
rather than the Company);
(y)    all documents as may be reasonably requested by the Required Holders to
evidence the due organization, continuing existence and good standing of such
Subsidiary and the due authorization by all requisite action on the part of such
Subsidiary of the execution and delivery of such Subsidiary Guaranty and the
performance by such Subsidiary of its obligations thereunder; and
(z)    an opinion of counsel reasonably satisfactory to the Required Holders
covering such matters relating to such Subsidiary and such Subsidiary Guaranty
as the Required Holders may reasonably request.
(b)    Subject and subordinate to the requirements of Section 9.7(a), at the
election of the Trust and by written notice to each holder of Notes, any
Subsidiary Guarantor may be discharged from all of its obligations and
liabilities under its Subsidiary Guaranty and shall be automatically released
from its obligations thereunder without the need for the execution or delivery
of any other document by the holders or any other Person, provided, in each
case, that (i) after giving effect to such release no Default or Event of
Default shall have occurred and be continuing, (ii) no amount is then due and
payable under such Subsidiary Guaranty, (iii) if any fee or other form of
consideration is given to any holder of Indebtedness of the Company expressly
for the purpose of such release, holders of Notes shall receive equivalent
consideration and (iv) each holder of Notes shall have received a certificate of
a Responsible Officer to the foregoing effect and setting forth the information
(including reasonably detailed computations) reasonably required to establish
compliance with the foregoing requirements.
Section 9.8.    Most Favored Lender.      (a) If at any time a Material Credit
Facility shall contain any financial covenant that relates to one or more
numerical measures of the financial condition or results of operations
(consolidated or otherwise) of the Company or the Trust (however expressed and
whether stated as a ratio, as a fixed threshold, as an event of default, or
otherwise,

-36-

--------------------------------------------------------------------------------



including, without limitation, financial covenants of the type included in
Section 9.5 of the Material Credit Facility described in clause (a) in the
definition of Material Credit Facility) (or any thereof shall be amended,
restated or otherwise modified) and such financial covenant is not contained in
this Agreement or would be more beneficial, directly or indirectly, to the
holders of the Notes than the financial covenants in Sections 10.7 through 10.10
of this Agreement as of the date hereof (any such financial covenant, a
“Financial Covenant”), then the Company shall promptly (but in any event within
ten Business Days from the occurrence thereof) provide written notice thereof to
the holders of the Notes, which notice shall refer specifically to this Section
9.8 and shall describe in reasonable detail the Financial Covenant and the
relevant ratios or thresholds contained therein. Thereupon, such Financial
Covenant shall be deemed automatically incorporated by reference into this
Agreement, mutatis mutandis, as if set forth fully herein, without any further
action required on the part of any Person, effective as of the date when such
Financial Covenant became effective under such Material Credit Facility. Upon
the request of the Required Holders, the Company shall enter into an additional
agreement or an amendment to this Agreement (as the Required Holders may
request), evidencing the incorporation of such Financial Covenant into this
Agreement substantially as provided for in the Material Credit Facility.
Notwithstanding the foregoing, this Section shall not apply to covenants
contained in any agreements or documents evidencing or securing Non-recourse
Indebtedness.
(b)    Any Financial Covenant incorporated into this Agreement pursuant to
Section 9.8(a) shall automatically without any action required to be taken by
the Company or any holder of Notes (i) be subject to any subsequent waiver of
the correlative covenant to such Financial Covenant under the Material Credit
Facility for the same time period as waived thereunder, (ii) be deemed amended,
restated or otherwise modified in this Agreement to the same effect as the
correlative covenant to such Financial Covenant shall be amended, restated or
otherwise modified under the Material Credit Facility and (iii) be deemed
deleted from this Agreement at such time as the correlative covenant to such
Financial Covenant shall be deleted from the Material Credit Facility or at such
time as the applicable Material Credit Facility shall be terminated and, in the
case of any such termination, no amounts of principal or interest shall be
outstanding thereunder and, in any such case under clauses (i), (ii) or (iii)
above, the Company shall promptly (but in any event within five Business Days
from the occurrence thereof) provide written notice thereof to the holders of
the Notes, which notice shall refer specifically to this Section 9.8, shall
include a statement that no Default or Event of Default is then in existence and
shall describe in reasonable detail the relevant waiver, amendment, restatement,
modification or deletion of such Financial Covenant. Notwithstanding the
foregoing, and for the avoidance of doubt, in no event shall the financial
covenants contained in Sections 10.7 through 10.10 hereof be deleted or amended,
restated or otherwise modified pursuant to this Section 9.8 in a way that would
be less beneficial, directly or indirectly, to the holders of the Notes than
such Sections 10.7 through 10.10 as in effect on the date hereof (and as amended
or modified other than pursuant to Section 9.8(a)). Upon the request of the
Company, the holders of the Notes shall enter into an additional agreement,
waiver or an amendment to this Agreement (as the Required Holders may request),
evidencing such waiver,

-37-

--------------------------------------------------------------------------------



amendment, restatement, modification or deletion of such Financial Covenant in
the Material Credit Facility.
(c)    To the extent that the Company shall directly or indirectly pay or cause
to be paid any remuneration, by way of fee, additional interest or otherwise, as
consideration for or as an inducement to the entering into by any financier
under any Material Credit Facility of any waiver, amendment, restatement,
modification or deletion of any Financial Covenant under such Material Credit
Facility for the purpose of curing, avoiding or potentially avoiding a current
or future default under such Material Credit Facility, the Company shall pay
equivalent consideration on the same terms, ratably to each holder of Notes
(based, in the case of the holders of the Notes, on the outstanding balance of
the Notes, and in the case of the lenders under the Material Credit Facility,
the commitments of such lenders under the Material Credit Facility).
Section 9.9.    Purchasers Covenant Related to Subsidiary Guaranty    . The
Purchasers (on behalf of themselves and their successors and assigns) hereby
expressly agree to the provisions of the fourth paragraph of Section 1 of the
Subsidiary Guaranty.
Section 9.10.    Covenant to Secure Notes Equally    . The Company and the Trust
covenant that, if they or any of their respective Subsidiaries shall create or
assume any Lien under Section 10.5(f) upon any of its property or assets,
whether now owned or hereafter acquired, under any Material Credit Facility, it
will make or cause to be made effective provision whereby the Notes will be
secured by such Lien equally and ratably with any and all the Indebtedness under
such Material Credit Facility thereby secured pursuant to documentation
reasonably acceptable to the Required Holders in substance and in form,
including, without limitation, an intercreditor agreement and opinions of
counsel to the Company, the Trust and/or any such Subsidiary, as the case may
be, from counsel that is reasonably acceptable to the Required Holders; provided
that the creation and maintenance of such equal and ratable Lien shall not in
any way limit or modify the right of the holders of the Notes to enforce the
provisions of Section 10.5.
Section 10.    Negative Covenants    .
The Company covenants during the Issuance Period and so long thereafter as any
of the Notes are outstanding:
Section 10.1.    Transactions with Affiliates    . The Trust and the Company
will not and will not permit any of their Subsidiaries to enter into directly or
indirectly any Material transaction or group of related transactions (including
without limitation the purchase, lease, sale or exchange of properties of any
kind or the rendering of any service) with any Affiliate (other than the
Company, the Trust or another Subsidiary), except in the ordinary course and
pursuant to the reasonable requirements of the Company’s, the Trust’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
the Company or such Subsidiary than would be obtainable in a comparable
arm’s-length transaction with a Person not an Affiliate and those in existence
as of the date hereof as set forth on Schedule 5.4 to this Agreement.

-38-

--------------------------------------------------------------------------------



Section 10.2.    Merger, Consolidation, Etc    . The Trust and the Company will
not, and will not permit any Subsidiary Guarantor to, consolidate with or merge
with any other Person or convey, transfer or lease all or substantially all of
its assets in a single transaction or series of transactions to any Person
unless:
(a)    the successor formed by such consolidation or the survivor of such merger
or the Person that acquires by conveyance, transfer or lease all or
substantially all of the assets of the Trust, the Company or such Subsidiary
Guarantor as an entirety, as the case may be, shall be a solvent corporation,
limited liability company or partnership organized and existing under the laws
of the United States or any state thereof (including the District of Columbia),
and, if the Trust, the Company or such Subsidiary Guarantor is not such
corporation, limited liability company or partnership (i) such corporation,
limited liability company or partnership shall have executed and delivered to
each holder of any Notes its assumption of the due and punctual performance and
observance of each covenant and condition of this Agreement, the Notes or the
related Subsidiary Guaranty, as the case may be and (ii) such corporation,
limited liability company or partnership shall have caused to be delivered to
each holder of any Notes an opinion of nationally recognized independent
counsel, or other independent counsel reasonably satisfactory to the Required
Holders, to the effect that all agreements or instruments effecting such
assumption are enforceable in accordance with their terms and comply with the
terms hereof;
(b)    each Subsidiary Guarantor under any Subsidiary Guaranty that is
outstanding at the time such transaction or each transaction in such a series of
transactions occurs reaffirms its obligations under such Subsidiary Guaranty in
writing at such time pursuant to documentation that is reasonably acceptable to
the Required Holders; and
(c)    immediately before and immediately after giving effect to such
transaction or each transaction in any such series of transactions, no Default
or Event of Default shall have occurred and be continuing.
No such conveyance, transfer or lease of substantially all of the assets of the
Company or the Trust shall have the effect of releasing the Company, the Trust
or any successor partnership, real estate investment trust, corporation or
limited liability company that shall theretofore have become such in the manner
prescribed in this Section 10.2 from its liability under this Agreement or the
Notes, as applicable.
Section 10.3.    Line of Business    . The Company and the Trust will not and
will not permit any of their respective Subsidiaries to engage in any business
if, as a result, the general nature of the business in which the Company, the
Trust and their respective Subsidiaries, taken as a whole, would then be engaged
would be substantially changed from the general nature of the business in

-39-

--------------------------------------------------------------------------------



which the Company, the Trust and their respective Subsidiaries, taken as a
whole, are engaged on the date of this Agreement as described in Schedule 10.3.
Section 10.4.    Terrorism Sanctions Regulations    . The Company and the Trust
will not and will not permit any Controlled Entity (a) to become (including by
virtue of being owned or controlled by a Blocked Person), own or control a
Blocked Person or any Person that is the target of sanctions imposed by the
United Nations or by the European Union, or (b) directly or indirectly to have
any investment in or engage in any dealing or transaction (including, without
limitation, any investment, dealing or transaction involving the proceeds of the
Notes) with any Person if such investment, dealing or transaction (i) would
cause any holder to be in violation of any law or regulation applicable to such
holder, or (ii) is prohibited by or subject to sanctions under any U.S. Economic
Sanctions, or (c) to engage, nor shall any Affiliate of either engage, in any
activity that could subject such Person or any holder to sanctions under CISADA
or any similar law or regulation with respect to Iran or any other country that
is subject to U.S. Economic Sanctions.
Section 10.5.    Liens    . Neither the Company nor the Trust will, nor will
either of them permit any of their respective Subsidiaries to directly or
indirectly create, incur, assume or permit to exist (upon the happening of a
contingency or otherwise) any Lien on or with respect to any property or asset
(including, without limitation, any document or instrument in respect of goods
or accounts receivable) of the Company, the Trust or any such Subsidiary,
whether now owned or held or hereafter acquired, or any income or profits
therefrom, or assign or otherwise convey any right to receive income or profits,
except:
(a)     liens in favor of the Company or the Trust on all or part of the assets
of Subsidiaries of such Person securing Indebtedness owing by Subsidiaries of
such Person to such Person;
(b)    liens on properties to secure taxes, assessments and other governmental
charges or claims for labor, material or supplies in respect of obligations not
overdue or which are being contested as permitted by Section 9.4;
(c)    deposits or pledges made in connection with, or to secure payment of,
workers’ compensation, unemployment insurance, old age pensions or other social
security obligations;
(d)    liens on properties or any interest therein (including the rents, issues
and profits therefrom) in respect of judgments or awards, which would not
constitute an Event of Default under Section 11(i);

-40-

--------------------------------------------------------------------------------



(e)    encumbrances on properties consisting of easements, rights of way, zoning
restrictions, leases and other occupancy agreements, restrictions on the use of
real property and defects and irregularities in the title thereto, landlord’s or
lessor’s liens under leases to which the Company, any Guarantor or a Subsidiary
of such Person is a party, and other minor non-monetary liens or encumbrances
none of which interferes materially with the use of the property affected in the
ordinary conduct of the business of the Company, the Guarantors or their
Subsidiaries, which defects do not individually or in the aggregate have a
materially adverse effect on the business of the Company or any of the
Guarantors individually or of such Person and its Subsidiaries on a Consolidated
basis; and
(f)    liens on properties or interests therein to secure Indebtedness of the
Trust, the Company or any Subsidiary provided that such liens and the
Indebtedness secured thereby are permitted under this Agreement including,
without limitation, under Sections 10.6 through 10.10.
Section 10.6.    Subsidiary Indebtedness    . In addition to, and not in
limitation of, any other restrictions in this Agreement, the Trust and the
Company will not permit their respective Subsidiaries (other than the Company)
to create, incur, assume, guarantee or be or remain liable, contingently or
otherwise, with respect to any Indebtedness of the type described in any of
clauses (a) through (g) of the definition thereof other than:  
(a)    Unsecured Indebtedness (including, for clarity, Recourse Indebtedness) of
Subsidiary Guarantors,
(b)    Non-recourse Indebtedness of Subsidiaries, and
(c)    in addition to Indebtedness permitted under subclauses (a) and (b) above,
all other Indebtedness of Subsidiaries, provided that the aggregate principal
amount of such other Indebtedness of Subsidiaries at any time does not exceed
15% of the Consolidated Total Adjusted Asset Value.
Section 10.7.    Limitation on Indebtedness    . Neither the Company nor the
Trust will permit the ratio of Consolidated Total Liabilities to Consolidated
Total Adjusted Asset Value to exceed 60%.
Section 10.8.    Limitation on Priority Indebtedness    . Neither the Company
nor the Trust will permit the ratio of (a) the sum of (i) Secured Indebtedness
of the Trust, the Company and their Subsidiaries plus (ii) Unsecured
Indebtedness of Subsidiaries which are not Subsidiary Guarantors to
(b) Consolidated Total Adjusted Asset Value, to exceed 40%.

-41-

--------------------------------------------------------------------------------



Section 10.9.    Limitation on Unsecured Indebtedness    . Neither the Company
nor the Trust will at any time permit the ratio of (i) Consolidated Total
Unencumbered Asset Value to (ii) Unsecured Indebtedness of the Trust, the
Company and their Subsidiaries to be less than 1.50 to 1.00.
Section 10.10.    Fixed Charge Ratio    . Neither the Company nor the Trust will
permit the ratio of Consolidated Operating Cash Flow to Fixed Charges to be less
than 1.50 to 1.00, as calculated for the most recent four fiscal quarters ended;
provided, however, that for purposes of determining compliance with this
covenant, prior to such time as the Company or the Trust has owned and operated
a parcel of Real Estate for (4) full fiscal quarters, the Operating Cash Flow
with respect to such parcel of Real Estate for the number of full fiscal
quarters which the Company or the Trust has owned and operated such parcel of
Real Estate as annualized shall be utilized. Additionally, for the purposes of
calculating Consolidated Operating Cash Flow under this Section, Operating Cash
Flow attributable to any Redevelopment Property shall be included even if such
Redevelopment Property is then being valued at cost for the purposes of
calculating the Company’s Consolidated Total Adjusted Asset Value. For the
purposes of this Section, the Operating Cash Flow and Debt Service attributable
to any Real Estate and the principal indebtedness repaid as a part of such shall
be excluded from the calculations when such Real Estate is sold.
Section 10.11.    Sale of Assets    . Neither the Trust, nor the Company will,
nor will they permit their respective Subsidiaries to, (i) without limiting any
transaction permitted by Section 10.2 hereof, enter into any transaction or
series of transactions which would result in the sale, lease, transfer or other
disposition in each case, of all or substantially all of the collective assets
of the Trust and its Subsidiaries; or (ii) sell, lease, transfer or otherwise
dispose of any individual Real Estate which has been Unencumbered Real Estate
without regard to satisfaction of conditions set forth in (a) through (g) in the
definition thereof (or any Subsidiary which owns such individual Real Estate),
having a sales price that would exceed 5% of Consolidated Total Adjusted Asset
Value unless after giving effect to such disposition, there is no Event of
Default.
Section 10.12.    Restriction on Certain Investments    . Neither the Company
nor the Trust will, nor will either of them permit any of its Subsidiaries to,
make or permit to exist or to remain outstanding any Investment:
(a)    in any Subsidiary of the Company or the Trust that is not 100% owned by
the Company or the Trust or in Unconsolidated Affiliates except Investments in
Subsidiaries of the Company or the Trust that are not one hundred percent (100%)
owned by the Company or the Trust or in Unconsolidated Affiliates, which
Subsidiaries or Unconsolidated Affiliates are engaged in the ownership of Real
Estate or development activity pursuant to Section 10.13, provided that in no

-42-

--------------------------------------------------------------------------------



event shall such Investments exceed fifteen percent (15%) of the Company’s
Consolidated Total Adjusted Asset Value in the aggregate without the prior
written consent of the Required Holders;
(b)    in any development activity, whether directly or through a Subsidiary or
Unconsolidated Affiliate, except in development permitted by Section 10.13 which
at any time has a total cost (including acquisition, construction and other
costs), whether such total costs are incurred directly by the Company, the
Trust. or such Subsidiary or through an Investment in an Unconsolidated
Affiliate permitted under this Agreement, individually for each development
project that is not in excess of ten percent (10%) of the Consolidated Total
Adjusted Asset Value of the Company, and in the aggregate for all development
projects that are not in excess of fifteen percent (15%) of the Consolidated
Total Adjusted Asset Value of the Company. For the purposes of calculating the
cost of developments by Subsidiaries or Unconsolidated Affiliates, the cost of
such developments shall be based upon the Company’s interest in such
Subsidiaries or Unconsolidated Affiliates. For purposes of this Section 10.12(b)
and Section 10.13, the term “total cost” shall not include (i) costs
specifically reimbursable by tenants or shadow anchors (other than through rent
or a gross up of rent), (ii) capitalized general and administrative expenses, or
(iii) operating expenses and interest to the extent of operating income received
from the applicable development property; and
(c)    whether directly or through a Subsidiary or an Unconsolidated Affiliate,
in undeveloped parcels of Real Estate which in the aggregate exceed five percent
(5%) of the Consolidated Total Adjusted Asset Value of the Company, provided
that the acquisition or holding of any outlots or property adjacent to any Real
Estate owned by the Company (or any Subsidiary or Unconsolidated Affiliate
thereof), the Trust or any Subsidiary thereof shall not be deemed to be an
undeveloped parcel of Real Estate for this purpose and options and purchase
agreements to acquire any property shall not be deemed an acquisition or holding
of such property.
Notwithstanding the foregoing or Section 10.13, in no event shall the aggregate
Investments of the Company, the Trust and their Subsidiaries described in this
Section 10.12 exceed 25% of the Company’s Consolidated Total Adjusted Asset
Value at any time.
Section 10.13.    Development Activity    . Neither the Company, the Trust nor
any of their respective Subsidiaries shall engage, directly or indirectly,
including through Unconsolidated Affiliates, in any development except (i) as
expressly provided in Section 10.12(b), (ii) in undeveloped parcels of Real
Estate which in the aggregate did not exceed 5.00% of Consolidated Total
Adjusted Asset Value of the Company, provided that the acquisition or holding of
any outlots or property adjacent to any Real Estate owned by the Company (or any
Subsidiary or Unconsolidated Affiliate thereof), the Trust or any Subsidiary
thereof should not be deemed to be an undeveloped parcel of Real Estate for this
purpose and options and purchase agreements to purchase any property

-43-

--------------------------------------------------------------------------------



shall not be deemed to be an acquisition or holding of such property, and
(iii) as expressly provided in this Section 10.13. The Company, the Trust or any
of their respective Subsidiaries may engage, either directly or, in the case of
the Company, through any Subsidiary or Unconsolidated Affiliate of the Company,
in an Investment which is permitted under Section 10.12(b), in the development
of property to be used principally for retail shopping centers or a use
ancillary thereto (except for the development commonly referred to as Aquia)
which at any time has a total cost in excess of the limit set forth in
Section 10.12(b), without the prior written consent of the Required Holders. For
purposes of this Section 10.13, the term “development” shall include the new
construction of a shopping center complex or the substantial renovation of
improvements to real property which materially change the character or size
thereof, but shall not include the addition of amenities or other related
facilities to existing Real Estate which is already used principally for
shopping centers; provided, however, that the term “development” shall not
include demolition of existing structures performed by the Company or the
addition of an anchor store to an existing shopping center project provided that
the construction of such improvements is performed by the tenant, and the
Company (or any Subsidiary or Unconsolidated Affiliate thereof), the Trust or
its respective Subsidiary, as applicable, is only obligated to reimburse such
tenant for a fixed amount with respect to the cost of such construction upon
completion of such construction by such tenant. The undeveloped projects of the
Company, the Trust and its Subsidiaries as of the Initial Closing Day are set
forth on Schedule 10.13 hereto. Nothing herein shall prohibit the Company, the
Trust or any of their respective Subsidiaries thereof from entering into an
agreement to acquire Real Estate which has been developed and initially leased
by another Person. Further, any new development project permitted under the
terms of this Section 10.13 engaged in by the Company (or any Subsidiary or
Unconsolidated Affiliate thereof), the Trust or any Subsidiary thereof, before
any vertical construction commences on any phase of such project, shall be
either (i) at least fifty percent (50%) pre‑leased (based on the gross leasable
area of the improvements to the development, or the phase of the development
project being developed, excluding outlots), including all anchors in such phase
(it being agreed that Company shall receive a credit against such occupancy
requirement for any space to be occupied by an anchor that has been conveyed to
such anchor), or under a purchase agreement to sell and all construction bids
shall be in place, and any such development shall continue to be deemed an
undeveloped parcel until such time as construction commences, or
(ii) sufficiently pre‑leased such that based on such leases the gross income
from such leases upon completion of such project shall equal or exceed projected
operating expenses (including reserves for expenses not paid on a monthly
basis). For purposes of this Section 10.13, property shall be deemed to be in
development at all times that it is Under Development.
SECTION 11.    EVENTS OF DEFAULT.    
An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

-44-

--------------------------------------------------------------------------------



(a)    the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or
(b)    the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or
(c)    the Company or the Trust defaults in the performance of or compliance
with any term contained in Section 7.1(d); or
(d)    the Company or any Guarantor defaults in the performance of or compliance
with any term contained herein (other than those referred to in Sections 11(a),
(b) and (c)) or in any Subsidiary Guaranty and such default is not remedied
within 30 days after the earlier of (i) a Responsible Officer obtaining actual
knowledge of such default and (ii) the Company receiving written notice of such
default from any holder of a Note (any such written notice to be identified as a
“notice of default” and to refer specifically to this Section 11(d)); or
(e)    (i) any representation or warranty made in writing by or on behalf of the
Company, the Trust or any of their Subsidiaries or by any officer of the
Company, the Trust or any of their Subsidiaries in this Agreement or any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made, or
(ii) any representation or warranty made in writing by or on behalf of any
Subsidiary Guarantor or by any officer of such Subsidiary Guarantor in any
Subsidiary Guaranty or any writing furnished in connection with such Subsidiary
Guaranty proves to have been false or incorrect in any material respect on the
date as of which made; or
(f)    (i) the Company, any Guarantor or any of their respective Subsidiaries is
in default (as principal or as guarantor or other surety) in the payment of any
principal of or premium or make-whole amount or interest on any Recourse
Indebtedness in an aggregate principal amount of at least $10,000,000 or any
Non-recourse Indebtedness aggregate principal amount of at least $30,000,000 as
and when due and payable and the continuation of such default beyond any period
of grace provided with respect thereto, or (ii) the Company, any Guarantor or
any of their respective Subsidiaries is in default in the performance of or
compliance with any term of any evidence of any Recourse Indebtedness exceeding
the principal amount, in aggregate, equal to at least $10,000,000 or any
Non-recourse Indebtedness exceeding the principal amount, in aggregate, equal to
at least $30,000,000 or of any mortgage, indenture or other agreement relating
thereto or any other condition exists, and as a consequence of such default or
condition such Indebtedness has become, or has been declared (or one or more
Persons are entitled to declare such Indebtedness to be), due and payable before
its stated maturity or before its regularly scheduled dates of payment, or
(iii) as a

-45-

--------------------------------------------------------------------------------



consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the right of the holder of Indebtedness to convert
such Indebtedness into equity interests), (x) the Company, any Guarantor or any
of their respective Subsidiaries has become obligated to repurchase or repay
Recourse Indebtedness or Non-recourse Indebtedness before its regular maturity
or before its regularly scheduled dates of payment in an aggregate outstanding
principal amount of at least $10,000,000 in the case of Recourse Indebtedness or
$30,000,000 in the case of Non-recourse Indebtedness; or (y) one or more Persons
have the right to require the Company or any Subsidiary so to purchase or repay
such Indebtedness; or
(g)    the Company, any Guarantor or any of their respective Subsidiaries (i) is
generally not paying, or admits in writing its inability to pay, its debts as
they become due, (ii) files, or consents by answer or otherwise to the filing
against it of, a petition for relief or reorganization or arrangement or any
other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, reorganization, moratorium or other similar law of any
jurisdiction, (iii) makes an assignment for the benefit of its creditors,
(iv) consents to the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property, (v) is adjudicated as insolvent or to be
liquidated, or (vi) takes corporate action for the purpose of any of the
foregoing; or
(h)    a court or other Governmental Authority of competent jurisdiction enters
an order appointing, without consent by the Company, any Guarantor or any of
their respective Subsidiaries, a custodian, receiver, trustee or other officer
with similar powers with respect to it or with respect to any substantial part
of its property, or constituting an order for relief or approving a petition for
relief or reorganization or any other petition in bankruptcy or for liquidation
or to take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Company, any
Guarantor or any of their respective Subsidiaries, or any such petition shall be
filed against the Company, any Guarantor or any of their respective Subsidiaries
and such petition shall not be dismissed within 60 days; or
(i)    one or more final judgments or orders for the payment of money
aggregating in excess of an amount equal to $35,000,000, including, without
limitation, any such final order enforcing a binding arbitration decision, are
rendered against one or more of the Company, any Guarantor or any of their
respective Subsidiaries and which judgments are not, within 60 days after entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within 60 days after the expiration of such stay;
(j)    if (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (ii) a notice of intent to

-46-

--------------------------------------------------------------------------------



terminate any Plan shall have been or is reasonably expected to be filed with
the PBGC or the PBGC shall have instituted proceedings under ERISA section 4042
to terminate or appoint a trustee to administer any Plan or the PBGC shall have
notified the Company, any of the Guarantors or any ERISA Affiliate that a Plan
may become a subject of any such proceedings, (iii) the aggregate “amount of
unfunded benefit liabilities” (within the meaning of section 4001(a)(18) of
ERISA) under all Plans, determined in accordance with Title IV of ERISA, shall
exceed an amount equal to $35,000,000 and any such event or events could
reasonably be expected to have a Material Adverse Effect, (iv) the Company, the
Guarantors or any ERISA Affiliate shall have incurred or is reasonably expected
to incur any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans, (v) the
Company, the Guarantors or any ERISA Affiliate withdraws from any Multiemployer
Plan, or (vi) the Company, the Guarantors or any of their respective
Subsidiaries establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that would increase the
liability of the Company, any Guarantor or any of their respective Subsidiaries
thereunder; and any such event or events described in clauses (i) through
(vi) above, either individually or together with any other such event or events,
could reasonably be expected to have a Material Adverse Effect. As used in this
Section 11(j), the terms “employee benefit plan” and “employee welfare benefit
plan” shall have the respective meanings assigned to such terms in section 3 of
ERISA; or
(k)    any Subsidiary Guaranty or the Guaranty of the Trust provided in Section
22 hereof shall cease to be in full force and effect, any Subsidiary Guarantor,
the Trust or any Person acting on behalf of any Subsidiary Guarantor or the
Trust shall contest in any manner the validity, binding nature or enforceability
of any Subsidiary Guaranty or the Guaranty of the Trust provided in Section 22
hereof, or the obligations of any Subsidiary Guarantor or the Trust under any
Subsidiary Guaranty or the Guaranty of the Trust provided in Section 22 hereof
are not or cease to be legal, valid, binding and enforceable in accordance with
the terms of such Subsidiary Guaranty or the Guaranty of the Trust provided in
Section 22 hereof, provided that the foregoing shall not apply to the release or
termination of a Subsidiary Guaranty pursuant to Section 9.7(b).
SECTION 12.    REMEDIES ON DEFAULT, ETC    .
Section 12.1.    Acceleration    . (a) If an Event of Default with respect to
the Company or any Guarantor described in Section 11(g) or (h) (other than an
Event of Default described in clause (i) of Section 11(g) or described in
clause (vi) of Section 11(g) by virtue of the fact that such clause encompasses
clause (i) of Section 11(g)) has occurred), all the Notes then outstanding shall
automatically become immediately due and payable and the Facility shall
automatically terminate.
(b)    If any other Event of Default has occurred and is continuing, any holder
or holders of more than 50% in principal amount of the Notes at the time
outstanding may at any time at its or

-47-

--------------------------------------------------------------------------------



their option, by notice or notices to the Company, declare all the Notes then
outstanding to be immediately due and payable, and Prudential may at its option,
by notice in writing to the Company, terminate the Facility.
(c)    If any Event of Default described in Section 11(a) or (b) has occurred
and is continuing, any holder or holders of Notes at the time outstanding
affected by such Event of Default may at any time, at its or their option, by
notice or notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.
Section 12.2.    Other Remedies    . If any Default or Event of Default has
occurred and is continuing, and irrespective of whether any Notes have become or
have been declared immediately due and payable under Section 12.1, the holder of
any Note at the time outstanding may proceed to protect and enforce the rights
of such holder by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained
herein or in any Note or Subsidiary Guaranty, or for an injunction against a
violation of any of the terms hereof or thereof, or in aid of the exercise of
any power granted hereby or thereby or by law or otherwise.
Section 12.3.    Rescission    . At any time after any Notes have been declared
due and payable pursuant to Section 12.1(b) or (c), the holders of not less than
50% in principal amount of the Notes then outstanding, by written notice to the
Company, may rescind and annul any such declaration and its consequences if
(a) the Company has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) neither the Company nor any other Person shall have paid any amounts
which have become due solely by reason of such declaration, (c) all Events of
Default and

-48-

--------------------------------------------------------------------------------



Defaults, other than non-payment of amounts that have become due solely by
reason of such declaration, have been cured or have been waived pursuant to
Section 17, and (d) no judgment or decree has been entered for the payment of
any monies due pursuant hereto or to the Notes. No rescission and annulment
under this Section 12.3 will extend to or affect any subsequent Event of Default
or Default or impair any right consequent thereon.
Section 12.4.    No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement, any Subsidiary Guaranty or any Note upon any holder thereof
shall be exclusive of any other right, power or remedy referred to herein or
therein or now or hereafter available at law, in equity, by statute or
otherwise. Without limiting the obligations of the Company under Section 15, the
Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including, without
limitation, reasonable attorneys’ fees, expenses and disbursements.
SECTION 13.    REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES    .
Section 13.1.    Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement. Prior to due presentment for registration of transfer, the
Person(s) in whose name any Note(s) shall be registered shall be deemed and
treated as the owner and holder thereof for all purposes hereof, and the Company
shall not be affected by any notice or knowledge to the contrary. The Company
shall give to any holder of a Note that is an Institutional Investor promptly
upon request therefor, a complete and correct copy of the names and addresses of
all registered holders of Notes.
Section 13.2.    Transfer and Exchange of Notes. Upon surrender of any Note to
the Company at the address and to the attention of the designated officer (all
as specified in Section 18(iii)), for registration of transfer or exchange (and
in the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof),

-49-

--------------------------------------------------------------------------------



within ten Business Days thereafter, the Company shall execute and deliver, at
the Company’s expense (except as provided below), one or more new Notes, of the
same Series, (as requested by the holder thereof) in exchange therefor, in an
aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Schedule 1-A, in
the case of a Series A Note, Schedule 1-B, in the case of a Series B Note or
Schedule 1-C, in the case of a Shelf Note. Each such new Note shall be dated and
bear interest from the date to which interest shall have been paid on the
surrendered Note or dated the date of the surrendered Note if no interest shall
have been paid thereon. The Company may require payment of a sum sufficient to
cover any stamp tax or governmental charge imposed in respect of any such
transfer of Notes. Notes shall not be transferred in denominations of less than
$100,000, provided that if necessary to enable the registration of transfer by a
holder of its entire holding of Notes, one Note of such Series may be in a
denomination of less than $100,000. Any transferee, by its acceptance of a Note
registered in its name (or the name of its nominee), shall be deemed to have
made the representation set forth in Section 6.2.
Section 13.3.    Replacement of Notes    . Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and
(a)    in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
(b)    in the case of mutilation, upon surrender and cancellation thereof,
within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note of the same Series, dated and
bearing interest from the date to which interest shall have been paid on such
lost, stolen, destroyed or mutilated Note or dated the date of such lost,
stolen, destroyed or mutilated Note if no interest shall have been paid thereon.
SECTION 14.    PAYMENTS ON NOTES    .
Section 14.1.    Place of Payment. Subject to Section 14.2, payments of
principal, Make‑Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made

-50-

--------------------------------------------------------------------------------



in New York, New York at the principal office of Deutsche Bank N.A. in such
jurisdiction. The Company may at any time, by notice to each holder of a Note,
change the place of payment of the Notes so long as such place of payment shall
be either the principal office of the Company in such jurisdiction or the
principal office of a bank or trust company in such jurisdiction.
Section 14.2.    Home Office Payment    . So long as any Purchaser or its
nominee shall be the holder of any Note, and notwithstanding anything contained
in Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, interest and
all other amounts becoming due hereunder by the method and at the address
specified for such purpose below such Purchaser’s name in Schedule A (in the
case of the Initial Notes) or as specified in such Purchaser’s Confirmation of
Acceptance (in the case of the Shelf Notes), or by such other method or at such
other address as such Purchaser shall have from time to time specified to the
Company in writing for such purpose, without the presentation or surrender of
such Note or the making of any notation thereon, except that upon written
request of the Company made concurrently with or reasonably promptly after
payment or prepayment in full of any Note, such Purchaser shall surrender such
Note for cancellation, reasonably promptly after any such request, to the
Company at its principal executive office or at the place of payment most
recently designated by the Company pursuant to Section 14.1. Prior to any sale
or other disposition of any Note held by a Purchaser or its nominee, such
Purchaser will, at its election, either endorse thereon the amount of principal
paid thereon and the last date to which interest has been paid thereon or
surrender such Note to the Company in exchange for a new Note or Notes of the
same Series pursuant to Section 13.2. The Company will afford the benefits of
this Section 14.2 to any Institutional Investor that is the direct or indirect
transferee of any Note purchased by a Purchaser under this Agreement and that
has made the same agreement relating to such Note as the Purchasers have made in
this Section 14.2.
SECTION 15.    EXPENSES, ETC    .
Section 15.1.    Transaction Expenses    . Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable attorneys’ fees of a special counsel and, if reasonably
required by the Required Holders, local or other counsel) incurred by the
Purchasers and each other holder of a Note in connection with such transactions
and in connection with any amendments, waivers or consents under or in respect
of this Agreement, any Subsidiary Guaranty or the Notes (whether or not such
amendment, waiver or consent becomes effective) within 15 Business Days after
the Company’s receipt of any invoice therefor, including, without limitation:
(a) the costs and expenses incurred in enforcing or defending (or determining
whether or how to enforce or defend) any rights under this Agreement, any
Subsidiary Guaranty or the Notes or in responding to any subpoena or other legal
process or informal investigative demand issued in connection with this
Agreement, any Subsidiary Guaranty or the Notes, or by reason of

-51-

--------------------------------------------------------------------------------



being a holder of any Note, (b) the costs and expenses, including financial
advisors’ fees, incurred in connection with the insolvency or bankruptcy of the
Company, the Trust or any of their Subsidiaries or in connection with any
work-out or restructuring of the transactions contemplated hereby and by the
Notes and any Subsidiary Guaranty and (c) the costs and expenses incurred in
connection with the initial filing of this Agreement and all related documents
and financial information with the SVO provided, that such costs and expenses
under this clause (c) shall not exceed $3,500. In the event that any such
invoice is not paid within 15 Business Days after the Company’s receipt thereof,
interest on the amount of such invoice shall be due and payable at the Default
Rate commencing with the 16th Business Day after the Company’s receipt thereof
until such invoice has been paid. The Company will pay, and will save each
Purchaser and each other holder of a Note harmless from, (i) all claims in
respect of any fees, costs or expenses, if any, of brokers and finders (other
than those, if any, retained by a Purchaser or other holder in connection with
its purchase of the Notes) and (ii) any and all wire transfer fees that any bank
deducts from any payment under such Note to such holder or otherwise charges to
a holder of a Note with respect to a payment under such Note.
Section 15.2.    Survival    . The obligations of the Company under this
Section 15 will survive the payment or transfer of any Note, the enforcement,
amendment or waiver of any provision of this Agreement, any Subsidiary Guaranty
or the Notes, and the termination of this Agreement.
SECTION 16.    SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.
All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement. Subject to the preceding sentence, this Agreement, the Notes and any
Subsidiary Guaranties embody the entire agreement and understanding between each
Purchaser and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.
SECTION 17.    AMENDMENT AND WAIVER    .
Section 17.1.    Requirements. This Agreement and the Notes may be amended, and
the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), only with the written consent of the Company
and the Required Holders, except that:

-52-

--------------------------------------------------------------------------------



(a)    no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6, or 21 hereof,
or any defined term (as it is used therein), will be effective as to any
Purchaser unless consented to by such Purchaser in writing;
(b)    (i) with the written consent of Prudential (and without the consent of
any other holder of Notes), the provisions of Section 1.2 or 2.2 may be amended
or waived (except insofar as any such amendment or waiver would affect any
rights or obligations with respect to the purchase and sale of Notes which shall
have become Accepted Notes prior to such amendment or waiver), and (ii) with the
written consent of all of the Purchasers which shall have become obligated to
purchase Accepted Notes of any Series (and not without the written consent of
all such Purchasers), any of the provisions of Sections 2.2 and 4 may be amended
or waived insofar as such amendment or waiver would affect only rights or
obligations with respect to the purchase and sale of the Accepted Notes of such
Series or the terms and provisions of such Accepted Notes; and
(c)    no amendment or waiver may, without the written consent of each Purchaser
and the holder of each Note at the time outstanding, (i) subject to Section 12
relating to acceleration or rescission, change the amount or time of any
prepayment or payment of principal of, or reduce the rate or change the time of
payment or method of computation of (x) interest on the Notes or (y) the
Make-Whole Amount, (ii) change the percentage of the principal amount of the
Notes the holders of which are required to consent to any amendment or waiver,
or (iii) amend any of Sections 8 (except as set forth in the second sentence of
Section 8.2 and Section 17.1(c)), 11(a), 11(b), 12, 17 or 20.
Section 17.2.    Solicitation of Holders of Notes    .
(a)    Solicitation. The Company will provide each holder of a Note
(irrespective of the amount or Series of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes or any Subsidiary Guaranty, unless such proposed
amendment, waiver or consent relates only to a specific Series of Accepted Notes
which have not yet been purchased, in which case such information will only be
required to be delivered to the Purchasers which shall have become obligated to
purchase Accepted Notes of such Series. The Company will deliver executed or
true and correct copies of each amendment, waiver or consent effected pursuant
to this Section 17 or any Subsidiary Guaranty to each holder of a Note promptly
following the date on which it is executed and delivered by, or receives the
consent or approval of, the requisite holders of Notes.

-53-

--------------------------------------------------------------------------------



(b)    Payment. The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of a Note as consideration for or as an inducement to the entering into
by such holder of any waiver or amendment of any of the terms and provisions
hereof or of any Subsidiary Guaranty or any Note unless such remuneration is
concurrently paid, or security is concurrently granted or other credit support
concurrently provided, on the same terms, ratably to each holder of a Note even
if such holder did not consent to such waiver or amendment.
(c)    Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 17 or any Subsidiary Guaranty by a holder of a Note that has transferred
or has agreed to transfer its Note to the Company, any Subsidiary or any
Affiliate of the Company in connection with such consent shall be void and of no
force or effect except solely as to such holder, and any amendments effected or
waivers granted or to be effected or granted that would not have been or would
not be so effected or granted but for such consent (and the consents of all
other holders of Notes that were acquired under the same or similar conditions)
shall be void and of no force or effect except solely as to such holder.
Section 17.3.    Binding Effect, etc    . Any amendment or waiver consented to
as provided in this Section 17 or any Subsidiary Guaranty applies equally to all
holders of each Series of Notes and is binding upon them and upon each future
holder of any Note and upon the Company and the Trust without regard to whether
such Note has been marked to indicate such amendment or waiver. No such
amendment or waiver will extend to or affect any obligation, covenant,
agreement, Default or Event of Default not expressly amended or waived or impair
any right consequent thereon. No course of dealing between the Company, the
Trust and any holder of a Note of any Series and no delay in exercising any
rights hereunder or under any Note of any Series or Subsidiary Guaranty shall
operate as a waiver of any rights of any holder of such Note.
Section 17.4.    Notes Held by Company, etc    . Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement, any Subsidiary
Guaranty or the Notes, or have directed the taking of any action provided herein
or in any Subsidiary Guaranty or the Notes to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes of
any Series then outstanding, Notes directly or indirectly owned by the Company
or any of its Affiliates shall be deemed not to be outstanding.
SECTION 18.    NOTICES    .

-54-

--------------------------------------------------------------------------------



Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by an internationally recognized overnight delivery service
(with charges prepaid). Any such notice must be sent:
(i)    if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A (in the case of the
Initial Notes) or as specified in such Purchaser’s Confirmation of Acceptance
(in the case of the Shelf Notes), or at such other address as such Purchaser or
nominee shall have specified to the Company in writing,
(ii)    if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing,
(iii)    if to the Company, to the Company at 31500 Northwestern Highway, Suite
300, Farmington Hills, MI 48334 to the attention of Chief Financial Officer, or
at such other address as the Company shall have specified to the holder of each
Note in writing, or
(iv)    if to the Trust, to the Trust at 31500 Northwestern Highway, Suite 300,
Farmington Hills, MI 48334 to the attention of Chief Financial Officer, or at
such other address as the Trust shall have specified to the holder of each Note
in writing,
Notices under this Section 18 will be deemed given only when actually received.
Notwithstanding anything to the contrary in this Section 18, any communication
pursuant to Section 2.2 shall be made by the method specified for such
communication in Section 2.2, and shall be effective to create any rights or
obligations under this Agreement only if, in the case of a telephone
communication, an Authorized Officer of the party conveying the information and
of the party receiving the information are parties to the telephone call, and in
the case of an e-mail communication, the communication is an electronic image
scan via email (e.g. “PDF” or “tif”), signed by an Authorized Officer of the
party conveying the information, addressed to the attention of an Authorized
Officer of the party receiving the information, and in fact received at the
e-mail address which is listed for the party receiving the communication in the
Information Schedule or at such other e-mail address as the party receiving the
information shall have specified in writing to the party sending such
information; provided that e-mail shall be deemed received upon the sender’s
receipt of an acknowledgement from the intended recipient (such as by the
“return receipt requested” function, as available, return email or other written
acknowledgement).

-55-

--------------------------------------------------------------------------------



SECTION 19.    REPRODUCTION OF DOCUMENTS.
This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at any Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. The Company and the Trust agree and stipulate that, to
the extent permitted by applicable law, any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company, the Trust or any other holder of Notes from contesting any such
reproduction to the same extent that it could contest the original, or from
introducing evidence to demonstrate the inaccuracy of any such reproduction.
SECTION 20.    CONFIDENTIAL INFORMATION.
For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company, the Trust
or any of their Subsidiaries in connection with the transactions contemplated by
or otherwise pursuant to this Agreement that is proprietary in nature and that
was clearly marked or labeled or otherwise adequately identified when received
by such Purchaser as being confidential information of the Company, the Trust or
such Subsidiary, provided that such term does not include information that
(a) was publicly known or otherwise known to such Purchaser prior to the time of
such disclosure, (b) subsequently becomes publicly known through no act or
omission by such Purchaser or any Person acting on such Purchaser’s behalf,
(c) otherwise becomes known to such Purchaser other than through disclosure by
the Company, the Trust or any of their Subsidiaries or (d) constitutes financial
statements delivered to such Purchaser under Section 7.1 that are otherwise
publicly available. Each Purchaser will maintain the confidentiality of such
Confidential Information in accordance with procedures adopted by such Purchaser
in good faith to protect confidential information of third parties delivered to
such Purchaser, provided that such Purchaser may deliver or disclose
Confidential Information to (i) its directors, officers, employees, agents,
attorneys, trustees and affiliates (to the extent such disclosure reasonably
relates to the administration of the investment represented by its Notes),
(ii) its auditors, financial advisors and other professional advisors who agree
to hold confidential the Confidential Information substantially in accordance
with this Section 20, (iii) any other holder of any Note, (iv) any Institutional
Investor to which it sells or offers to sell such Note or any part thereof or
any participation therein (if such Person has agreed in writing prior to its
receipt of such Confidential

-56-

--------------------------------------------------------------------------------



Information to be bound by this Section 20), (v) any Person from which it offers
to purchase any Security of the Company (if such Person has agreed in writing
prior to its receipt of such Confidential Information to be bound by this
Section 20), (vi) any federal or state regulatory authority having jurisdiction
over such Purchaser, (vii) the NAIC or the SVO or, in each case, any similar
organization, or any nationally recognized rating agency that requires access to
information about such Purchaser’s investment portfolio, or (viii) any other
Person to which such delivery or disclosure may be necessary or appropriate
(w) to effect compliance with any law, rule, regulation or order applicable to
such Purchaser, (x) in response to any subpoena or other legal process, (y) in
connection with any litigation to which such Purchaser is a party or (z) if an
Event of Default has occurred and is continuing, to the extent such Purchaser
may reasonably determine such delivery and disclosure to be necessary or
appropriate in the enforcement or for the protection of the rights and remedies
under such Purchaser’s Notes, this Agreement or any Subsidiary Guaranty. Each
holder of a Note, by its acceptance of a Note, will be deemed to have agreed to
be bound by and to be entitled to the benefits of this Section 20 as though it
were a party to this Agreement. On reasonable request by the Company in
connection with the delivery to any holder of a Note of information required to
be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement or its nominee), such
holder will enter into an agreement with the Company embodying this Section 20.
In the event that as a condition to receiving access to information relating to
the Company, the Trust or their respective Subsidiaries in connection with the
transactions contemplated by or otherwise pursuant to this Agreement, any
Purchaser or holder of a Note is required to agree to a confidentiality
undertaking (whether through IntraLinks, another secure website, a secure
virtual workspace or otherwise) which is different from this Section 20, this
Section 20 shall not be amended thereby and, as between such Purchaser or such
holder, the Company and the Trust, this Section 20 shall supersede any such
other confidentiality undertaking.
SECTION 21.    SUBSTITUTION OF PURCHASER.
Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by

-57-

--------------------------------------------------------------------------------



such Substitute Purchaser, upon receipt by the Company of notice of such
transfer, any reference to such Substitute Purchaser as a “Purchaser” in this
Agreement (other than in this Section 21), shall no longer be deemed to refer to
such Substitute Purchaser, but shall refer to such original Purchaser, and such
original Purchaser shall again have all the rights of an original holder of the
Notes under this Agreement.
SECTION 22.    TRUST GUARANTY.
Section 22.1.    Guaranty. The Trust hereby guarantees to each holder of any
Note at any time outstanding (a) the prompt payment in full in Dollars when due
(whether at stated maturity, by acceleration, by mandatory or optional
prepayment or otherwise) of the principal of and Make-Whole Amount, if any, and
interest on the Notes (including, without limitation, any interest on any
overdue principal and Make-Whole Amount, if any) and all other amounts from time
to time owing by the Company under this Agreement and under the Notes
(including, without limitation, costs, expenses and Taxes in accordance with the
terms hereof), and (b) the prompt performance and observance by the Company of
all covenants, agreements and conditions on its part to be performed and
observed hereunder, in each case strictly in accordance with the terms thereof
(such payments and other obligations being herein collectively called the
“Guaranteed Obligations”). The Trust hereby further agrees that if the Company
shall default in the payment or performance of any of the Guaranteed
Obligations, the Trust will (x) promptly pay or perform the same, without any
demand, proof of demand or filing or notice whatsoever, and without deduction by
reason of any set off, defense or counterclaim of the Company and that in the
case of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration, by mandatory or optional prepayment or
otherwise) in accordance with the terms of such extension or renewal and (y) pay
to the holder of any Note such amounts, to the extent lawful, as shall be
sufficient to pay the costs and expenses of collection or of otherwise enforcing
any of such holder’s rights under this Agreement, including, without limitation,
reasonable counsel fees.
All obligations of the Trust under Sections 22.1 and 22.2 shall survive the
transfer of any Note, and any obligations of the Trust under Sections 22.1 and
22.2 with respect to which the underlying obligation of the Company is expressly
stated to survive the payment of any Note shall also survive payment of such
Note.
Section 22.2.    Guaranty Obligations Unconditional.
(a)    The obligations of the Trust under Section 22.1 constitute a present and
continuing guaranty of payment and not collectibility and are absolute,
unconditional and irrevocable, irrespective of the value, genuineness, validity,
regularity or enforceability of the obligations of the

-58-

--------------------------------------------------------------------------------



Company under this Agreement, the Notes or any other agreement or instrument
referred to herein or therein, or any substitution, release or exchange of any
Guaranty of or security for any of the Guaranteed Obligations, and, to the
fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 22.2 that the obligations of the Trust hereunder shall be absolute,
unconditional and irrevocable under any and all circumstances. Without limiting
the generality of the foregoing, it is agreed that the occurrence of any one or
more of the following shall not alter or impair the liability of the Trust
hereunder which shall remain absolute, unconditional and irrevocable as
described above:
(1)    any amendment or modification of any provision of this Agreement (other
than Section 22.1 or 22.2), any of the Notes or any Subsidiary Guaranty, or any
assignment or transfer thereof, including without limitation the renewal or
extension of the time of payment of any of the Notes or the granting of time in
respect of such payment thereof, or of any furnishing or acceptance of security
or any additional guarantee or any release of any security or guarantee so
furnished or accepted for any of the Notes;
(2)    any waiver, consent, extension, granting of time, forbearance, indulgence
or other action or inaction under or in respect of this Agreement, the Notes,
any Guaranty or any Subsidiary Guaranty, or any exercise or non-exercise of any
right, remedy or power in respect hereof or thereof;
(3)    any bankruptcy, receivership, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or similar proceedings with respect to
the Company, any Subsidiary Guarantor or any other Person or the properties or
creditors of any of them;
(4)    the occurrence of any Default or Event of Default under, or any
invalidity or any unenforceability of, or any misrepresentation, irregularity or
other defect in, this Agreement, the Notes or any other agreement;
(5)    any transfer of any assets to or from the Company, including without
limitation any transfer or purported transfer to the Company from any Person,
any invalidity, illegality of, or inability to enforce, any such transfer or
purported transfer, any consolidation or merger of the Company with or into any
Person, any change in the ownership of any shares of capital stock or other
equity or ownership interests of the Company, or any change whatsoever in the
objects, capital structure, constitution or business of the Company;
(6)    any default, failure or delay, willful or otherwise, on the part of the
Company, any Subsidiary Guarantor or any other Person to perform or comply with,
or the impossibility or

-59-

--------------------------------------------------------------------------------



illegality of performance by the Company or any other Person of, any term of
this Agreement, the Notes, any Guaranty, any Subsidiary Guaranty or any other
agreement;
(7)    any suit or other action brought by, or any judgment in favor of, any
beneficiaries or creditors of, the Company, any Subsidiary Guarantor or any
other Person for any reason whatsoever, including without limitation any suit or
action in any way attacking or involving any issue, matter or thing in respect
of this Agreement, any of the Notes, any Guaranty, any Subsidiary Guaranty or
any other agreement;
(8)    any lack or limitation of status or of power, incapacity or disability of
the Company, any Subsidiary Guarantor or any other Person providing a Guaranty
of, or security for, any of the Guaranteed Obligations; or
(9)    any other thing, event, happening, matter, circumstance or condition
whatsoever, not in any way limited to the foregoing (other than the indefeasible
payment in full of the Guaranteed Obligations).
(b)    The Trust hereby unconditionally waives diligence, presentment, demand of
payment, protest and all notices whatsoever and any requirement that any holder
of a Note exhaust any right, power or remedy against the Company under this
Agreement or the Notes or any other agreement or instrument referred to herein
or therein, or against any other Person under any other Guaranty of, or security
for, any of the Guaranteed Obligations.
(c)    In the event that the Trust shall at any time pay any amount on account
of the Guaranteed Obligations or take any other action in performance of its
obligations hereunder, the Trust shall not exercise any subrogation or other
rights hereunder or under the Notes and the Trust hereby waives all rights it
may have to exercise any such subrogation or other rights, and all other
remedies that it may have against the Company, in respect of any payment made
hereunder unless and until the Guaranteed Obligations shall have been
indefeasibly paid in full. Prior to the payment in full of the Guaranteed
Obligations, if any amount shall be paid to the Trust on account of any such
subrogation rights or other remedy, notwithstanding the waiver thereof, such
amount shall be received in trust for the benefit of the holders of the Notes
and shall forthwith be paid to such holders to be credited and applied against
the Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms hereof. The Trust agrees that its obligations under this Section 22 shall
be automatically reinstated if and to the extent that for any reason any payment
(including payment in full) by or on behalf of the Company is rescinded or must
be otherwise restored by any holder of a Note, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, all as though such
amount had not been paid.

-60-

--------------------------------------------------------------------------------



(d)    If an event permitting the acceleration of the maturity of the principal
amount of the Notes shall at any time have occurred and be continuing and such
acceleration (and the effect thereof on the Guaranteed Obligations) shall at
such time be prevented by reason of the pendency against the Company or any
other Person (other than the Trust as to itself) of a case or proceeding under a
bankruptcy or insolvency law, the Trust agrees that, for purposes of the
guarantee in this Section 22 and the Trust’s obligations under this Agreement
and the Guaranties, the maturity of the principal amount of the Notes shall be
deemed to have been accelerated (with a corresponding effect on the Guaranteed
Obligations) with the same effect as if the holders of the Notes had accelerated
the same in accordance with the terms of this Agreement, and the Trust shall
forthwith pay such principal amount, any interest thereon, any Make-Whole
Amounts and any other amounts guaranteed hereunder without further notice or
demand.
(e)    The guarantee in Section 22.1 is a continuing guarantee and shall apply
to the Guaranteed Obligations whenever arising. Each default in the payment or
performance of any of the Guaranteed Obligations shall give rise to a separate
claim and cause of action hereunder, and separate claims or suits may be made
and brought, as the case may be, hereunder as each such default occurs.
Section 22.3.    Guaranties Endorsed on the Notes    . Each Note shall have
endorsed thereon a Guaranty of the Trust in the form of Note in Schedule 1-A,
Schedule 1-B or Schedule 1-C, as applicable.
SECTION 23.    MISCELLANEOUS    .
Section 23.1.    Successors and Assigns    . All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.
Section 23.2.    Accounting Terms    . All accounting terms used herein which
are not expressly defined in this Agreement have the meanings respectively given
to them in accordance with GAAP. Except as otherwise specifically provided
herein, (i) all computations made pursuant to this Agreement shall be made in
accordance with GAAP, and (ii) all financial statements shall be prepared in
accordance with GAAP. In the event of any change in GAAP after the date hereof
or any other change in accounting procedures which would affect the computation
of any financial covenant, ratio or other requirement set forth herein, then
upon the request of the Company or the Required Holders, the Company, the
Guarantors, and the holders of Notes shall negotiate promptly, diligently and in
good faith in order to amend the provisions of this Agreement such that such
financial covenant, ratio or other requirement shall continue to provide
substantially the same

-61-

--------------------------------------------------------------------------------



financial tests or restrictions of the Company and the Guarantors as in effect
prior to such accounting change, as determined by the Required Holders in their
good faith judgment. Until such time as such amendment shall have been executed
and delivered by the Company, the Guarantors and the Required Holders (i) such
financial covenants, ratio and other requirements, and all financial statements
and other documents required to be delivered under this Agreement, shall be
calculated and reported as if such change had not occurred and (ii) the Company
shall provide to Prudential and each holder of a Note that is an Institutional
Investor financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in generally accepted accounting principles. For purposes of
determining compliance with this Agreement (including, without limitation,
Section 9, Section 10 and the definition of “Indebtedness”), any election by the
Company or the Trust to measure any financial liability using fair value (as
permitted by Financial Accounting Standards Board Accounting Standards
Codification Topic No. 825-10-25 – Fair Value Option, International Accounting
Standard 39 – Financial Instruments: Recognition and Measurement or any similar
accounting standard) shall be disregarded and such determination shall be made
as if such election had not been made.
Section 23.3.    Severability    . Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
Section 23.4.    Construction, etc    . Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
Section 23.5.    Counterparts    . This Agreement may be executed in any number
of counterparts, each of which shall be an original but all of which together
shall constitute one instrument. Each counterpart may consist of a number of
copies hereof, each signed by less than all, but together signed by all, of the
parties hereto.
Section 23.6.    Governing Law    . This Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of New York excluding choice-of-law principles of the law
of such State that would permit the application of the laws of a jurisdiction
other than such State.

-62-

--------------------------------------------------------------------------------



Section 23.7.    Jurisdiction and Process; Waiver of Jury Trial    . (a) The
Company and the Trust irrevocably submit to the non-exclusive jurisdiction of
any New York State or federal court sitting in the Borough of Manhattan, The
City of New York over any suit, action or proceeding arising out of or relating
to this Agreement or the Notes. To the fullest extent permitted by applicable
law, the Company and the Trust irrevocably waive and agree not to assert, by way
of motion, as a defense or otherwise, any claim that it is not subject to the
jurisdiction of any such court, any objection that it may now or hereafter have
to the laying of the venue of any such suit, action or proceeding brought in any
such court and any claim that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum.
(b)    The Company and the Trust consent to process being served by or on behalf
of any holder of Notes in any suit, action or proceeding of the nature referred
to in Section 23.7(a) by mailing a copy thereof by registered or certified mail
(or any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company and the Trust agree that such service upon receipt (i) shall be deemed
in every respect effective service of process upon it in any such suit, action
or proceeding and (ii) shall, to the fullest extent permitted by applicable law,
be taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
(c)    Nothing in this Section 23.7 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company or the Trust in the courts of any appropriate jurisdiction or to enforce
in any lawful manner a judgment obtained in one jurisdiction in any other
jurisdiction.
(d)    THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.
Section 23.8.    Trust Exculpation    . Subject to the terms of this Section
23.8, all persons having a claim against the Trust (as a Guarantor or general
partner of the Company), the general partner of the Company whose signature is
affixed hereto as said general partner, hereunder or in connection with any
matter that is the subject hereof, shall look solely to (i) the Trust’s interest
and rights in the Company (as a general partner or limited partner), (ii) the
amount of any gross cash proceeds received by the Company or any Guarantor as a
result of the issuance and sale by the Company or any Guarantor of any debt or
equity securities of the Company or such Guarantor less the customary and
reasonable costs, fees, expenses, underwriting commissions and discounts

-63-

--------------------------------------------------------------------------------



incurred by the Company or such Guarantor in connection therewith not
contributed to the Company, (iii) all accounts receivable, including the amount
of any Distributions received by the Trust from the Company and not distributed
to shareholders of the Trust as permitted by this Agreement, (iv) all rights and
claims (including amounts paid under) the Tax Agreement dated as of May 10, 1996
between Atlantic Realty Trust and RPS Realty Trust (now known as the Trust), (v)
all cash and Short-term Investments in an amount in excess of $500,000.00,
(vi) any other assets which the Trust may now own or hereafter acquire with the
consent of the Required Holders pursuant to Section 9.5(b), (vii) all documents
and agreements in favor of the Trust in connection with any of the foregoing,
(viii) all claims and causes of action arising from or otherwise related to any
of the foregoing, and all rights and judgments related to any legal actions in
connection with such claims or causes of action, and (ix) all extensions,
additions, renewals and replacements, substitutions, products or proceeds of any
of the foregoing (the “Attachable Assets”), and in no event shall the obligation
of the Trust be enforceable against any shareholder, trustee, officer, employee
or agent of the Trust personally. In no event shall any person have any claim
against: (i) the cash, Short-term Investments of the Trust and the property
described in Schedule 5.23 hereto, all under the heading of “Other Permitted
Assets”, (ii) all documents and agreements in favor of the Trust in connection
with any of the foregoing, (iii) all claims and causes of action arising from or
otherwise related to any of the foregoing, and all rights and judgments related
to any legal actions in connection with such claims or causes of actions, and
(iv) all extensions, additions, renewals and replacements, substitutions,
products or proceeds of any of the foregoing (the “Other Permitted Assets”). The
holders of Notes have agreed to the terms of this Section 23.8 solely based upon
the representation and covenant of Company and the Trust that the Trust does not
and will not own any assets other than the Attachable Assets and the Other
Permitted Assets. Notwithstanding anything in this Section 23.8 to the contrary,
the foregoing limitation on liability and recourse to the Trust (as a Guarantor
or general partner of Company) shall be null and void and of no force and
effect, and the holders of the Notes shall have full recourse against the Trust,
individually as a Guarantor and in its capacity as general partner of Company,
and to all of its assets (including, without limitation, the Other Permitted
Assets) in the event that the Trust shall now or at any time hereafter own any
asset other than or in addition to the Other Permitted Assets and the Attachable
Assets. Nothing herein shall limit the rights of the holders of Notes against
the Company.
Section 23.9.    Transaction References. The Company and the Trust each agrees
that Prudential and Prudential Capital Group may (a) refer to its role in
originating the purchase of the Notes from the Company and in establishing the
Facility, as well as the identity of the Company and the Trust, the Series A
Notes, the Series B Notes, the maximum aggregate principal amount of the Shelf
Notes and the date on which the Facility was established, on its internet site
or in marketing materials, press releases, published “tombstone” announcements
or any other print or electronic medium and (b) display the Company’s and/or the
Trust’s corporate logo in conjunction with any

-64-

--------------------------------------------------------------------------------



such reference, subject to the Company’s and the Trust’s approval, as
applicable, such approval not to be unreasonably withheld, conditioned or
delayed.     
* * * * *



-65-

--------------------------------------------------------------------------------



If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you, the Company and the
Trust.
Very truly yours,
RAMCO-GERSHENSON PROPERTIES, L.P.
By                            
[Title]




RAMCO-GERSHENSON PROPERTIES TRUST
By                            
[Title]







(Signature Page to Note Purchase and Private Shelf Agreement)

--------------------------------------------------------------------------------



This Agreement is hereby
accepted and agreed to as
of the date hereof.


THE PRUDENTIAL INSURANCE COMPANY OF AMERICA




By: ___________________________________
Vice President






THE GIBRALTAR LIFE INSURANCE CO., LTD


By:    Prudential Investment Management Japan
Co., Ltd. (as Investment Manager)


By:    Prudential Investment Management, Inc.
(as Sub-Adviser)




By: ______________________________
Vice President








FARMERS INSURANCE EXCHANGE
MID CENTURY INSURANCE COMPANY
WILLIAM PENN LIFE INSURANCE COMPANY OF NEW YORK
ZURICH AMERICAN INSURANCE COMPANY
AMERICAN INCOME LIFE INSURANCE COMPANY
FAMILY HERITAGE LIFE INSURANCE COMPANY OF AMERICA
LIBERTY NATIONAL LIFE INSURANCE COMPANY
THE INDEPENDENT ORDER OF FORESTERS


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By: ______________________________

(Signature Page to Note Purchase and Private Shelf Agreement)

--------------------------------------------------------------------------------



Vice President


UNIVERSAL PRUDENTIAL ARIZONA REINSURANCE COMPANY


By:    Prudential Investment Management, Inc.
(as Investment Manager)


    
By:______________________________
Vice President









(Signature Page to Note Purchase and Private Shelf Agreement)